Exhibit 10.1

 

EXECUTION COPY

 

 

 

LOAN AGREEMENT

 

Dated as of June 15, 2005

 

among

 

ASPEN TECHNOLOGY RECEIVABLES II LLC,

 

as the Borrower,

 

ASPEN TECHNOLOGY, INC.,

 

as the initial Servicer,

 

THE VARIOUS LENDERS FROM TIME TO TIME PARTY HERETO,

 

and

 

GUGGENHEIM CORPORATE FUNDING, LLC,

 

as the Agent

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I [a05-11068_1ex10d1.htm#ExhibitIDefinitions_052001]

 

- [a05-11068_1ex10d1.htm#ExhibitIDefinitions_052001]

 

Definitions [a05-11068_1ex10d1.htm#ExhibitIDefinitions_052001]

 

 

 

 

 

EXHIBIT II [a05-11068_1ex10d1.htm#ExhibitIi_051943]

 

- [a05-11068_1ex10d1.htm#ExhibitIi_051943]

 

Credit and Collection Policy [a05-11068_1ex10d1.htm#ExhibitIi_051943]

 

 

 

 

 

EXHIBIT III [a05-11068_1ex10d1.htm#ExhibitIii_051939]

 

- [a05-11068_1ex10d1.htm#ExhibitIii_051939]

 

Form of Contract [a05-11068_1ex10d1.htm#ExhibitIii_051939]

 

 

 

 

 

SCHEDULE A [a05-11068_1ex10d1.htm#ScheduleA_051936]

 

- [a05-11068_1ex10d1.htm#ScheduleA_051936]

 

Lenders [a05-11068_1ex10d1.htm#ScheduleA_051936]

 

 

 

 

 

SCHEDULE B [a05-11068_1ex10d1.htm#ScheduleB_051929]

 

- [a05-11068_1ex10d1.htm#ScheduleB_051929]

 

List of Closing Documents [a05-11068_1ex10d1.htm#ScheduleB_051929]

 

 

 

 

 

SCHEDULE C [a05-11068_1ex10d1.htm#ScheduleC_051926]

 

- [a05-11068_1ex10d1.htm#ScheduleC_051926]

 

Offices Where Records are Kept [a05-11068_1ex10d1.htm#ScheduleC_051926]

 

 

 

 

 

SCHEDULE D [a05-11068_1ex10d1.htm#Scheduled_083617]

 

- [a05-11068_1ex10d1.htm#Scheduled_083617]

 

Schedule of Pool Receivables [a05-11068_1ex10d1.htm#Scheduled_083617]

 

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (this “Agreement”) is entered into as of June 15, 2005,
among ASPEN TECHNOLOGY RECEIVABLES II LLC, a Delaware limited liability company
(the “Borrower”), ASPEN TECHNOLOGY, INC., a Delaware corporation (“Aspen”), as
initial servicer (in such capacity, together with its successors and permitted
assigns in such capacity, the “Servicer”), the lenders listed on Schedule A to
this Agreement, and GUGGENHEIM CORPORATE FUNDING, LLC (“Guggenheim”), as Agent
for the benefit of the Secured Parties (in such capacity, together with its
successors and permitted assigns in such capacity, the “Agent”).  Unless
otherwise indicated, capitalized terms used in this Agreement are defined in
Exhibit I.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrower has requested the Lenders, and the Lenders have agreed,
subject to the terms and conditions contained in this Agreement, to extend a
term loan on the Closing Date to the Borrower on the terms and conditions set
forth in this Agreement which shall secured by the Pool Assets of the Borrower.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

2

--------------------------------------------------------------------------------


 

ARTICLE I

 

THE LOANS

 

SECTION 1.01.                                         Subject to the
satisfaction of the conditions precedent set forth in Article V, each Lender
hereby agrees, on the terms and conditions set forth in this Agreement, to make
a term loan (each a “Loan”) to the Borrower in the amount of its Commitment. 
The aggregate principal amount of the Loans made to the Borrower hereunder on
the Closing Date shall be in an amount equal to the Commitment Amount. Each
Lender shall make its Loan available to the Agent at the Agent’s Office in same
day funds on the Closing Date.  Upon receipt by the Agent of such funds, the
Agent will make such funds available to the Borrower.  Each Lender’s obligation
hereunder shall be several, such that the failure of any Lender to make a
payment in connection with Loan hereunder shall not relieve any other Lender of
its obligation hereunder, if any, to make payment for its Loan. No amounts
repaid with respect to the Loans may be reborrowed.

 

ARTICLE II

 

INTEREST

 

SECTION 2.01.                                         Interest Rates.  The
Borrower hereby promises to pay interest on the unpaid principal amount of the
Loans to the Agent for the ratable benefit of the Lenders for the period
commencing on the Closing Date and ending on the Final Payout Date are paid in
full, at a rate equal to the Applicable Rate; provided, at all times from and
after the occurrence of an Event of Default, interest shall accrue at a rate
equal to the Default Rate, payable on demand. 

 

SECTION 2.02.                                         Interest Payment Dates. 
Interest accrued on each Loan shall be payable on each Settlement Date, on the
Maturity Date and, if the Maturity Date and the Final Payout Date occur on
different dates, the Final Payout Date.

 

SECTION 2.03.                                         Computation of Interest
and Fees.  All interest and fees payable to the Lenders or the Agent shall be
computed on the basis of the actual number of days (including the first day but
excluding the last day) occurring during the period for which such interest or
fee is payable over a year comprised of 360 days.

 

ARTICLE III

 

DISTRIBUTIONS

 

SECTION 3.01.                                         Payments.  On the Maturity
Date, the Borrower shall immediately repay in full (a) the unpaid principal
amount of the Loans, (b) all accrued and unpaid interest and (c) all other
outstanding Obligations.  On each Settlement Date, the Obligations shall be paid
or reduced to the extent available from Collections distributed to the Agent for
the benefit of the Lenders in accordance with the terms of Section 3.02, 3.03
and 3.04.  The Borrower shall

 

3

--------------------------------------------------------------------------------


 

not have the right to make any prepayment of the outstanding principal amount of
the Loans other than as contemplated in the two immediately preceding sentences.

 

SECTION 3.02.                                         Distribution Procedures.

 

The parties hereto will take the following actions with respect to each
Settlement Date, Settlement Reporting Date or Reporting Date, as applicable:

 

(a)                                  Servicer Report and Settlement Report.  On
or prior to each Reporting Date, the Servicer shall deliver to the Agent and the
Backup Servicer a Servicer Report in respect of the calendar month then most
recently ended. On or prior to each Settlement Reporting Date, the Servicer
shall deliver to the Agent and the Backup Servicer a Settlement Report in
respect of the Settlement Period then most recently ended.

 

(b)                                 Interest; Other Amounts Due.  On each
Settlement Reporting Date, the Agent shall notify the Servicer of (i) the amount
of interest that shall have accrued in respect of the Loans during the period
from the immediately preceding Settlement Date (or, in the case of the initial
Settlement Reporting Date, from the Closing Date) to the Settlement Date
immediately following such Settlement Reporting Date, and (ii) all fees and
other amounts that shall have accrued and be payable by the Borrower under this
Agreement and the other Transaction Documents on such Settlement Date.

 

(c)                                  Settlement Date Procedure.  On each
Settlement Date, the Servicer, on the basis of the express instructions provided
by the Agent, shall distribute from amounts then available in the Collateral
Account, the following amounts in the following order:

 

first, to the Backup Servicer, an amount equal to the Backup Servicing Fee
accrued during the Settlement Period then most recently ended (plus, if
applicable, the amount of Backup Servicer Fees payable on any prior Settlement
Date to the extent such amount has been paid to the Backup Servicer);

 

second, to the Servicer, to be distributed to Aspen, an amount equal the
Collections received during such Settlement Period certified by the Servicer as
being due to applicable taxing authorities in connection with state or local
sales taxes (or the equivalent thereof) (plus, if applicable, the amount of such
taxes payable on any prior Settlement Date to the extent such amount has not
been paid to the Servicer); provided, that, the aggregate amount distributed to
the Servicer pursuant to this clause second on all Settlement Dates during the
term of this Agreement shall not exceed $250,000;

 

third, to the Agent, for the benefit of the Lenders, an amount equal to the
interest in respect of the Loans that shall have accrued and then be unpaid as
of such Settlement Date including, if applicable, any previously accrued
interest not paid on a prior Settlement Date, which amount shall be distributed
ratably by the Agent to the applicable Lenders for application to such interest;

 

fourth, to the Agent, for the sole benefit of the Agent, the Agency Fee accrued
during the Settlement Period then most recently ended (plus, if applicable, the
amount of

 

4

--------------------------------------------------------------------------------


 

Agency Fees payable on any prior Settlement Date to the extent such amount has
not been paid to the Servicer);

 

fifth, to the Servicer, an amount equal to the Servicer’s Fees accrued during
the Settlement Period then most recently ended (plus, if applicable, the amount
of the Servicer’s Fees payable on any prior Settlement Date to the extent such
amount has not been paid to the Servicer); provided, that, following the
replacement of the initial Servicer in accordance with Section 8.01, the Agent
may in its sole discretion distribute the Servicer Fee then in effect in clause
first above;

 

sixth, to the Servicer, to be distributed to the appropriate Persons, an amount
equal to the any cash collections or other cash proceeds (other than investment
income) deposited into the Collateral Account during any Settlement Period
ending prior to the Settlement Period then most recently ended and not
constituting Collections, to the extent such collections or proceeds were not
previously forwarded by the Servicer to the appropriate Person in accordance
with Section 8.06(b) during the Settlement Period in which such items were
deposited into the Collateral Account;

 

seventh, unless an Event of Default shall have occurred and is continuing, to
the Borrower or the Servicer, as applicable, an amount equal to any Collections
remitted to the Collateral Account during such Settlement Period to the extent
such Collections represent recoveries in respect of Deemed Collections
theretofore deposited by the Borrower or the Servicer, as applicable, in
accordance with Section 3.03 (plus, if applicable, the amount of any such
amounts payable on any prior Settlement Date to the extent such amount has not
been paid to the Borrower or the Servicer);

 

eighth, to the Agent, for the benefit of the Lenders and the Agent, an amount
equal to all other Obligations (other than principal on the Loans) then accrued
and payable by the Borrower to the Lenders or the Agent under this Agreement and
the other Transaction Documents on such Settlement Date;

 

ninth, to the Agent, for the benefit of the Lenders, all remaining amounts in
the Collateral Account, which amounts shall be distributed ratably by the Agent
to the Lenders for application to the outstanding principal amount of the
Loans;  and

 

tenth,                 to the Borrower, any remaining amounts.

 

SECTION 3.03.                                         Deemed Collections.

 

(a)                                  Borrower’s Deemed Collections.  Except as
otherwise provided in Section 3.04, if on any day:

 

(i)                                     the Outstanding Balance of any Pool
Receivable is reduced, cancelled or terminated as a result of:

 

5

--------------------------------------------------------------------------------


 

(A)                              any defective, rejected or returned software,
goods or services, any cash discount, or any incorrect billing or other
adjustment by the Borrower, the Transferor, Aspen or any Affiliate thereof, or

 

(B)                                any failure on the part of the Borrower, the
Transferor, Aspen or any Affiliate thereof to deliver or provide any software,
upgrades, supplements, refinements, goods or maintenance or other services
contemplated to be delivered or provided under or in connection with any related
Contract, or

 

(C)                                any setoff in respect of any claim by the
Obligor thereof against the Borrower, the Transferor, Aspen or any Affiliate
thereof (whether such claim arises out of the same or a related or an unrelated
transaction) or by reason of becoming subject to any dispute, offset,
counterclaim or defense whatsoever (except the discharge in bankruptcy of the
Obligor thereof or such Obligor’s financial inability to pay), or

 

(D)                               any obligation of the Borrower, the
Transferor, Aspen or any Affiliate thereof to pay to the related Obligor any
rebate or refund, or

 

(E)                                 any action taken by the Borrower, the
Transferor, Aspen or any of its Affiliates (i) outside, in the case of Aspen,
the scope of any authorized collection services Aspen may then be providing as
Servicer, and (ii) other than a Supersede-and-Replace transaction authorized
under Section 3.04 and in connection with which an eligible Superseding
Receivable replaces the affected Receivable, or

 

(ii)                                  any of the representations or warranties
of the Borrower set forth in Section 6.13 were not true when made with respect
to any Pool Receivable, or

 

(iii)                               any of the representations or warranties of
the Borrower set forth in Section 6.12 are no longer true with respect to any
Pool Receivable and, with respect to Section 6.12(c), not remedied at the
discretion of the Agent,

 

then, on such day, the Borrower shall be deemed to have received a Collection of
such Pool Receivable:

 

(I)            in the case of clause (i) above, in the amount of such reduction,
cancellation or termination; and

 

(II)        in the case of clause (ii) or clause (iii) above, in the amount of
the full Outstanding Balance of such Pool Receivable.

 

(b)                                 Servicer Deemed Collections.  If on any day:

 

6

--------------------------------------------------------------------------------


 

(i)                                     the Outstanding Balance of any Pool
Receivable is reduced, cancelled or terminated as a result of any failure on the
part of the Servicer to perform its obligations as “Servicer” hereunder in
accordance with the terms hereof; or

 

(ii)                                  the aggregate amount available in the
Collateral Account immediately prior to any Settlement Date for purposes of the
distributions contemplated in Section 3.02 shall be less than the aggregate
amount of Collections that shall have been remitted by Obligors and received by
Aspen on the Pool Receivables since the immediately preceding Settlement Date by
reason of any failure or inability on the part of the Servicer to cause a
transfer of such Collections to the Collateral Account,

 

then, on such day, the Servicer shall be deemed to have received a Collection of
the related Pool Receivable in the amount of such reduction, cancellation or
termination or in the amount of such remittance, as applicable.

 

(c)                                  Deposit of Deemed Collections.  The
Borrower or the Servicer, as applicable, shall deposit into the Collateral
Account in cash in immediately available funds each Deemed Collection promptly
following the date it first becomes aware of any of the circumstances described
above and in any event no later than the immediately following Settlement Date.

 

SECTION 3.04.                                         Supersede-and-Replace
Receivables.

 

(a)                                  In connection with the expansion of a
licensing arrangement with an Obligor, such Obligor may request for purposes of
administrative convenience that Aspen enter into an amended and restated
Contract, the effect of which is to supersede and replace (a
“Supersede-and-Replace”) the then outstanding receivables under the original
Contract with such Obligor.

 

(b)                                 Subject to the following terms and
conditions, the Lenders and the Agent agree to accept from the Borrower, in lieu
of the Deemed Collection that would otherwise be required under Section 3.03
upon any Supersede-and-Replace relating to a Pool Receivable (a “Replaced
Receivable”), the new Pool Receivable (the “Superseding Receivable”) arising in
connection with such Supersede-and-Replace:

 

(i)                                     Not less than two Business Days prior to
giving effect to a Supersede-and-Replace, Borrower shall provide the Agent
written notice (a “S&R Notice”) setting forth (A) the identity of the affected
Pool Receivable, (B) the terms of the Superseding Receivable becoming effective
upon causing such Pool Receivable to become a Replaced Receivable, (C) a
certification that the proposed Supersede-and-Replace is being undertaken at the
request of the applicable Obligor and otherwise in accordance with the customary
practice and procedures of Aspen, (D) a description, in such detail as may be
reasonably requested by the Agent, demonstrating compliance by Borrower with the
terms of this Section 3.04(b), and (E) the date (the applicable “S&R Date”)  on
which such Supersede-and-Replace is scheduled to occur;

 

(ii)                                  The Replaced Receivable shall not have
been a Delinquent Receivable at any time following the Closing Date;

 

7

--------------------------------------------------------------------------------


 

(iii)                               The Outstanding Balance of the Replaced
Receivable immediately prior to the applicable S&R Date, when added to the
aggregate Outstanding Balance of all other Pool Receivables that shall have
become Replaced Receivables under this Section 3.04(b), in each case as
determined on its respective S&R Date, shall not exceed an amount equal to ten
percent (10%) of the aggregate Outstanding Balance of all Pool Receivables as of
the first day of such PSA Year.  For purposes of this clause (iii), “PSA Year”
shall mean, initially, the period commencing on the date hereof and ending
twelve months after the Closing Date, and thereafter each successive period of
twelve months commencing on an anniversary of the date hereof and ending on the
immediately following anniversary of the date hereof;

 

(iv)                              The Superseding Receivable shall satisfy each
of the following criteria as of the S&R Date:

 

(A)                              such Superseding Receivable is due from the
same Obligor as the related Replaced Receivable;

 

(B)                                the term of the Contract for the Superseding
Receivable equals or exceeds the term of the Contract for the related Replaced
Receivable;

 

(C)                                the periodic payments required under the
Contract for the Superseding Receivable occur no less frequently than the
periodic payments required under the Contract for the related Replaced
Receivable;

 

(D)                               each periodic payment required under the
Contract for the Superseding Receivable equals or exceeds the amount of the
periodic payment that would have been due on the corresponding date under the
Contract for the related Replaced Receivable;  and

 

(E)                                 the Superseding Receivable is an Eligible
Receivable and otherwise satisfies as of the S&R Date each of the
representations and warranties made by Borrower hereunder with respect to the
Pool Receivables as of the Closing Date.

 

(v)                                 On the applicable S&R Date, no Event of
Default or Unmatured Event of Default shall have occurred and be continuing.

 

(vi)                              On the applicable S&R Date, (A) the Replaced
Receivable shall be deemed amended, superseded and replaced by the Superseding
Receivable and (B) the Superseding Receivable shall be deemed to constitute
proceeds of the Replaced Receivable.

 

The issuance by Borrower of an S&R Notice shall constitute a representation and
warranty by Borrower that each of the statements set forth in Section 3.04(b) in
respect of the applicable Superseding Receivable and the applicable Replaced
Receivable is true and correct on the date of such S&R Notice and on the
applicable S&R Date.  From and after an S&R Date, the Superseding Receivable
shall constitute a Pool Receivable for all purposes of this Agreement.

 

8

--------------------------------------------------------------------------------


 

SECTION 3.05.                                         Payments and Computations,
Etc.

 

(a)                                  Payments.  All amounts to be paid or
deposited by the Borrower or the Servicer to the Agent or any other Person
hereunder shall be paid or deposited in accordance with the terms hereof no
later than 1:00 p.m. (New York City time) on the day when due in lawful money of
the United States of America in same day funds (i) in the case of amounts to be
paid or deposited in respect of accrued and unpaid interest or in reduction of
the Loans, to the Agent at the following account (or such other account as the
Agent shall notify the Borrower in writing from time to time):

 

Bank Name:

 

Harris Trust and Savings Bank

A.B.A. Number:

 

071-000-288

Account Number:

 

277-936-1

Account Name:

 

Guggenheim Corporate Funding, LLC

 

(b)                                 Late Payments.  The Borrower or the
Servicer, as applicable, shall, to the extent permitted by law, pay to the
applicable Secured Party interest on all amounts other than principal not paid
or deposited when due by it hereunder at a rate equal to the Default Rate,
payable on demand, provided, however, that such interest rate shall not at any
time exceed the maximum rate permitted by applicable law.  For purposes of
clarification, interest on the principal outstanding balance of the Loans shall
accrue at the rate specified in Section 2.01.

 

(c)                                  Rescission. No amounts paid hereunder shall
be considered paid by any distribution if at any time such distribution is
rescinded or otherwise returned for any reason.

 

ARTICLE IV

 

INCREASED COSTS, FEES

 

SECTION 4.01.                                         Fees.  The Borrower shall
pay to the Agent certain fees, payable on such dates and in such amounts as are
set forth in that certain fee letter dated the date hereof from the Agent to the
Borrower (as amended from time to time, the “Fee Letter”).

 

SECTION 4.02.                                         Increased Costs;
Requirements of Law.  (a)  If any Affected Party determines that the existence
of or compliance with (i) any law or regulation or any change therein or in the
interpretation or application thereof, in each case adopted, issued or occurring
after the date of this Agreement or (ii) any request, guideline or directive
from any central bank or other Governmental Authority (whether or not having the
force of law) issued or occurring after the date of this Agreement affects or
would affect the amount of capital required or expected to be maintained by such
Affected Party and such Affected Party determines that the amount of such
capital is increased by or based upon the existence of any commitment maintain
the investment in the Loans related to this Agreement and other commitments of
the same type related to this Agreement, then, upon demand by such Affected
Party (with a copy to the Agent and including a reasonable detail and
calculation of the amounts related to such demand), the Borrower shall
immediately pay to the Agent, for the account of such Affected Party, from time

 

9

--------------------------------------------------------------------------------


 

to time as specified by such Affected Party, additional amounts sufficient to
compensate such Affected Party in the light of such circumstances, to the extent
that such Affected Party reasonably determines such increase in capital to be
allocable to the existence of any of such commitments.  A certificate as to such
amounts and the reasons therefor submitted to the Borrower and the Agent by such
Affected Party shall be conclusive and binding for all purposes, absent manifest
error.

 

(b)                                 If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii)
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in each case
occurring after the date of this Agreement, there shall be any increase in the
cost to any Affected Party of agreeing to maintain the Loans, then, upon demand
by such Affected Party (including a reasonable detail and calculation of the
amounts related to such demand), the Borrower shall immediately pay to the
Agent, for the account of such Affected Party, from time to time as specified,
additional amounts sufficient to compensate such Affected Party for such
increased costs. A certificate as to such amounts and the reasons therefor
submitted to the Borrower by such Affected Party shall be conclusive and binding
for all purposes, absent manifest error.

 

(c)                                  In the event that any Affected Party
determines that the existence of or compliance with (i) any law or regulation or
any change therein or in the interpretation or application thereof, in each case
adopted, issued or occurring after the date of this Agreement or (ii) any
request, guideline or directive from any central bank or other Governmental
Authority (whether or not having the force of law) issued or occurring after the
date of this Agreement:

 

(i)                                     does or shall subject such Affected
Party to any tax of any kind whatsoever with respect to this Agreement, any
increase in the Loans or any portion thereof, or does or shall change the basis
of taxation of payments to such Affected Party on account of principal, interest
or any other amounts payable hereunder (excluding taxes imposed on the overall
net income of such Affected Party, and franchise taxes imposed on such Affected
Party, by the jurisdiction under the laws of which such Affected Party is
organized or a political subdivision thereof); or

 

(ii)                                  does or shall impose, modify or hold
applicable any reserve, special deposit, compulsory loan or similar requirement
against assets held by, or deposits or other liabilities in or for the account
of, purchases, advances or loan by, or other credit extended by, or any other
acquisition of funds by, any office of such Affected Party;

 

and the result of any of the foregoing is (x) to increase the cost to such
Affected Party of acting as Agent or as a Lender or of agreeing to fund or
maintain the Loans (or interests therein) or (y) to reduce any amount receivable
hereunder (whether directly or indirectly), then, in any such case, upon demand
by such Affected Party the Borrower shall pay the Agent, for the account of such
Affected Party, any additional amounts necessary to compensate such Affected
Party for such additional cost or reduced amount receivable.  A certificate from
such Affected Party to the Borrower certifying, in reasonably specific detail,
the basis for, calculation of, and amount of such additional costs or reduced
amount receivable shall be conclusive in the absence of manifest

 

10

--------------------------------------------------------------------------------


 

error; provided, however, that no Affected Party shall be required to disclose
any confidential or tax planning information in any such certificate.

 

(d)                                 Failure on the part of any Affected Party to
demand compensation for any amount pursuant to this Section 4.02 with respect to
any period shall not constitute a waiver of such Affected Party’s right to
demand compensation with respect to such period; provided, that, an Affected
Party may not make any demand under this Section 4.02 in respect of any amount
incurred by such Affected Party if the date of such demand occurs on a date
later than 90 days following the date such Affected Party first became aware of
the incurrence of such amount.

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

The making of the Loans hereunder is subject to the condition precedent that the
Agent shall have received, on or before the Closing Date, the following, each
(unless otherwise indicated) dated the Closing Date and in form and substance
satisfactory to the Agent:

 

(a)                                  A copy of the resolutions of the Board of
Directors of the Borrower, the Board of Directors of the Transferor and the
Board of Directors of Aspen, as applicable, approving this Agreement and the
other Transaction Documents, as applicable, to be delivered by each such Person,
certified by its respective Secretary or Assistant Secretary;

 

(b)                                 A good standing certificate for each of the
Borrower, the Transferor and Aspen issued by the Secretary of State of its state
of organization and the state where its chief executive office and principal
place of business is located;

 

(c)                                  A certificate of the Secretary or Assistant
Secretary of each of the Borrower, the Transferor and Aspen certifying the names
and true signatures of the officers authorized on its behalf to sign this
Agreement and the other Transaction Documents, to be delivered by such Person;

 

(d)                                 The articles of incorporation or
organizational documents of each of the Borrower, the Transferor and Aspen, duly
certified by the Secretary of State of its jurisdiction of organization, as of a
recent date acceptable to Agent, together with a copy of its by-laws and/or
operating agreement, duly certified by its Secretary or an Assistant Secretary;

 

(e)                                  Evidence that UCC-1 financing statements
have been filed in all appropriate recording offices naming Aspen, the
Transferor and the Borrower as debtors and the Agent as the secured party or
assignee secured party, as may be necessary or, in the opinion of the Agent,
desirable under the UCC or any comparable law of all appropriate jurisdictions
to perfect the Agent’s interests in the Pool Assets;

 

(f)                                    A search report listing all effective
financing statements that name Aspen, the Transferor or the Borrower as debtor
and that are filed in the jurisdictions in which filings were made pursuant to
subsection (e) above and in such other jurisdictions that the Agent shall
reasonably request, together with copies of such financing statements and copies
of all financing

 

11

--------------------------------------------------------------------------------


 

statements necessary to release all security interests and other rights of any
Person in the Pool Assets previously granted by the Transferor, Aspen or the
Borrower;

 

(g)                                 Duly executed copies of the Transaction
Documents;

 

(h)                                 A Receivables Schedule identifying each Pool
Receivable, the Obligor thereon and the Outstanding Balance thereof as of the
Cutoff Date.  The aggregate Outstanding Balance as of the Cutoff Date of the
Pool Receivables shall be an amount not less than $83,421,360;

 

(i)                                     Evidence reasonably acceptable to the
Agent of a satisfactory completion of an audit of the Pool Receivables by Ernst
& Young LLP;

 

(j)                                     The Fee Letter, duly executed by the
Aspen and the Borrower, and receipt of payment of all documented fees, expenses,
costs (including legal fees and disbursements of one law firm selected by the
Agent and audit fees and disbursements of one audit firm selected by the Agent)
due on or before the Closing Date pursuant thereto;

 

(k)                                  A certificate signed by a the chief
executive officer, the chief financial officer or the treasurer of each of the
Borrower, the Transferor and Aspen, stating in such Person’s capacity as such
officer of such entity that on the Closing Date (i) no Event of Default or
Unmatured Event of Default has occurred and is continuing, (ii) all of the
representations and warranties made by such Person in Article VI of this
Agreement (or, in the case of the Transferor, Article V of the Purchase and
Resale Agreement) are true and correct as of the Closing Date; and

 

(l)                                     Such other approvals, opinions or
documents listed on Schedule B hereto and as the Agent may reasonably request.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants as to itself, and the Servicer
hereby represents and warrants as to itself, as follows (i) on the Closing Date,
(ii) on each Settlement Date and (iii) with respect to any Superseding
Receivables, on the S&R Date applicable to such Superseding Receivable:

 

SECTION 6.01.                                         Organization and Good
Standing.  Each of the Borrower and the Servicer has been duly organized and is
validly existing as a limited liability company or corporation, as applicable,
in good standing under the laws of its state of organization, with power and
authority to own its properties and to conduct its business as such properties
are presently owned and such business is presently conducted.  Borrower had at
all relevant times, and now has, all necessary power, authority, and legal right
to acquire and own the Receivables to be owned or transferred by it under the
Transaction Documents and perform its obligations under the Transaction
Documents.

 

12

--------------------------------------------------------------------------------


 

SECTION 6.02.                                         Due Qualification.  Each
of the Borrower and the Servicer is duly licensed or qualified to do business as
a foreign limited liability company or corporation, as applicable, in good
standing, and has obtained all necessary licenses and approvals, in all
applicable jurisdictions except, with respect to the Servicer, where the failure
to so qualify or obtain such licenses or approvals could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 6.03.                                         Power and Authority; Due
Authorization.  Each of the Borrower and the Servicer (i) has all necessary
power, authority and legal right to (A) execute and deliver this Agreement and
the other Transaction Documents to which it is a party, (B) carry out the terms
of the Transaction Documents to which it is a party, and (C) in the case of the
Borrower, pledge the Pool Assets and borrow the Loans on the terms and
conditions herein provided and (ii) has duly authorized by all necessary
corporate or limited liability company action (A) the execution, delivery and
performance of this Agreement and the other Transaction Documents and (B) with
respect to the Borrower, the borrowing, and granting of a security interest in
the Pool Assets therefor, on the terms and conditions herein provided.

 

SECTION 6.04.                                         Binding Obligations.  This
Agreement and each other Transaction Document constitutes a legal, valid and
binding obligation of the Borrower or the Servicer (as applicable) enforceable
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

 

SECTION 6.05.                                         No Violation.  The
consummation of the transactions contemplated by this Agreement and the other
Transaction Documents and the fulfillment of the terms hereof or thereof will
not (i) conflict with, result in any breach of any of the terms and provisions
of, or constitute (with or without notice or lapse of time or both) a default
under, (A) the articles of incorporation or other organizational documents or
by-laws of the Borrower or the Servicer, (B) with respect to the Servicer, any
indenture, receivables purchase agreement, loan agreement, mortgage, deed of
trust, or other material agreement or instrument to which the Servicer is a
party or by which it or any of its properties is bound or (C) with respect to
the Borrower, any indenture, receivables purchase agreement, loan agreement,
mortgage, deed of trust, or other agreement or instrument to which the Borrower
is a party or by which it or any of its properties is bound, (ii) result in the
creation or imposition of any Adverse Claim upon any of their respective
properties pursuant to the terms of any such indenture, purchase agreement, loan
agreement, mortgage, deed of trust, or other agreement or instrument, other than
this Agreement, or (iii) violate any law or any order, rule, or regulation
applicable to the Borrower or the Servicer of any court or of any federal or
state regulatory body, administrative agency, or other governmental
instrumentality having jurisdiction over the Borrower or the Servicer or any of
its properties, except, in the case of the Servicer, where such violation could
not reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.06.                                         No Proceedings.  There are
no proceedings or investigations pending, or, to the knowledge of the Borrower
or the Servicer, threatened, before any court, regulatory body, administrative
agency, or other tribunal or governmental instrumentality (i)

 

13

--------------------------------------------------------------------------------


 

asserting the invalidity of this Agreement or any other Transaction Document,
(ii) seeking to prevent the assignment of any Pool Assets or the consummation of
any of the other transactions contemplated by this Agreement or any other
Transaction Document, or (iii) seeking any determination or ruling that is
reasonably likely to have a Material Adverse Effect or seeking to adversely
affect the federal income tax attributes of the Loans hereunder.

 

SECTION 6.07.                                         Bulk Sales Act.  No
transaction contemplated by the Transaction Documents requires compliance with
any bulk sales act or similar law.

 

SECTION 6.08.                                         Government Approvals.  No
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution,
delivery and performance by the Borrower or the Servicer of this Agreement or
any other Transaction Document, except for the filing of the UCC financing
statements referred to in Article V, all of which, at the time required in
Article V, shall have been duly made and shall be in full force and effect.

 

SECTION 6.09.                                         Financial Condition.  The
audited consolidated balance sheets of the Servicer, as at June 30, 2004 and the
unaudited consolidated balance sheets of the Servicer as at March 31, 2005 and,
in each case, the related consolidated statements of earnings and cash flows,
copies of which have been furnished to the Agent, have been prepared in
accordance with generally accepted accounting principles, consistently applied,
and present fairly the consolidated financial condition of Servicer and its
consolidated subsidiaries as at the dates thereof and the results of their
operations for the respective period then ended.  Since March 31, 2005, no event
has occurred that has had or is reasonably likely to have a Material Adverse
Effect.

 

SECTION 6.10.                                         Litigation.  No
injunction, decree or other decision has been issued or made by any court,
governmental agency or instrumentality thereof that prevents, and, to the
knowledge of the Borrower or the Servicer, no threat by any Person has been made
to attempt to obtain any such decision that is reasonably likely to prevent, the
Borrower or the Servicer from conducting a material part of its business
operations.

 

SECTION 6.11.                                         Margin Regulations.  The
use of all funds obtained by the Borrower under this Agreement will not conflict
with or contravene any of Regulations T, U and X promulgated by the Board of
Governors of the Federal Reserve System from time to time.

 

SECTION 6.12.                                         Quality of Title. 

 

(a)                                  Each Pool Asset is owned by the Borrower
free and clear of any Adverse Claim (other than any Adverse Claim in favor of
the Agent); the Security Agreement creates a valid and perfected first priority
security interest (as defined in UCC Section 1-201) in favor of the Agent (for
the benefit of the Secured Parties) in each Pool Asset, free and clear of any
Adverse Claim (other than any Adverse Claim in favor of the Agent) as security
for the Obligations; and no financing statement or other instrument similar in
effect covering any Pool Receivable, any other

 

14

--------------------------------------------------------------------------------


 

Pool Asset or any other asset or property of the Borrower is on file in any
recording office except such as may be filed in favor of Agent in accordance
with this Agreement.

 

(b)                                 The Borrower has caused the filing of all
appropriate financing statements in the proper filing offices in the appropriate
jurisdictions under applicable law in order to perfect the security interest of
the Agent, for the benefit of the Lenders, in the Pool Assets.

 

(c)                                  Other than the grant of the security
interest in the Pool Assets to the Agent, for the benefit of the Lenders under
the Security Agreement, the Borrower has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Pool Assets or any of its
other assets or properties to any other Person.  The Borrower has not authorized
the filing of any financing statement by any other Person other than the Agent.

 

(d)                                 The rights granted hereunder and under the
Security Agreement to the Agent and the Secured Parties are sufficient to enable
the Agent and the Secured Parties, on the exercise of their secured creditor
remedies in respect of the Pool Assets in accordance with the Transaction
Documents and applicable law, to transfer good and marketable title to the Pool
Assets without the necessity of the Agent or the Secured Parties holding any
interest in the Aspen Software in order to give effect thereto.

 

SECTION 6.13.                                         Eligible Receivables. 
Each Pool Receivable is an Eligible Receivable on the date the same is stated to
be transferred to the Borrower under the Purchase and Resale Agreement.

 

SECTION 6.14.                                         Accuracy of Information. 
All information set forth on the Receivables Schedule, including the Outstanding
Balance, payment status and payment terms of each Receivable identified thereon,
is true and correct in all material respects. No written information, exhibit,
financial statement, document, book, record or report furnished or to be
furnished by or on behalf of the Borrower, the Transferor, the Servicer, Aspen
or any of its Affiliates to any Lender or the Agent in connection with this
Agreement or any other Transaction Document was inaccurate in any material
respect as of the date it was dated or (except as otherwise disclosed to the
Lender, and the Agent at such time) as of the date so furnished, or contained or
will contain any material misstatement of fact or omitted to state a material
fact or any fact necessary, in light of the circumstances under which such
statements were made, to make the statements contained therein not materially
misleading.

 

SECTION 6.15.                                         Offices.  The chief place
of business and chief executive office of the Borrower and the Servicer are
located at the addresses referred to in Section 13.02, and the offices where
each of the Borrower and the Servicer keeps all its books, records and documents
evidencing Pool Receivables and Contracts and all other agreements related to
such Pool Receivables are located at the addresses specified in Schedule C (or
at such other locations, notified to the Agent in accordance with
Section 7.01(f), in jurisdictions where all action required by Section 8.05 has
been taken and completed).

 

15

--------------------------------------------------------------------------------


 

SECTION 6.16.                                         Capitalization.  All of
the membership or other equity interests of the Borrower are owned (beneficially
and of record), free and clear of any Adverse Claim, by the Transferor.

 

SECTION 6.17.                                         Trade Names.  The Borrower
does not use, and has not at any time used, any trade name, fictitious name,
assumed name or “doing business as” name or other name under which it has or is
doing business other than its actual corporate name.

 

SECTION 6.18.                                         Subsidiaries.  The
Borrower has no Subsidiaries.

 

SECTION 6.19.                                         Ownership.  Aspen owns
100% of the equity of the Transferor.  The Transferor owns 100% of the equity of
the Borrower.

 

SECTION 6.20.                                         Activities.  The Borrower
is not engaged in any transactions other than the transactions contemplated by
this Agreement and the other Transaction Documents to which it is a party.  The
Transferor is not engaged in any transactions other than the transactions
contemplated by the Transaction Documents to which it is a party. 

 

SECTION 6.21.                                         Taxes.  Each of the
Borrower and the Servicer has filed all tax returns and reports required by law
to have been filed by it and has paid all taxes and governmental charges thereby
shown to be owing, except, with respect to the Servicer, any such taxes or
charges that are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its respective books.

 

SECTION 6.22.                                         Compliance with Applicable
Laws; Licenses, etc.  Each of the Borrower and the Servicer is in compliance in
all material respects with the requirements of all applicable laws, rules,
regulations, and orders of all governmental authorities (including, without
limitation, the Federal Consumer Credit Protection Act, as amended, Regulation Z
of the Board of Governors of the Federal Reserve System, as amended, laws, rules
and regulations relating to usury, truth-in-lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy and all other consumer laws, rules and regulations applicable to the
Receivables and other Pool Assets), except, with respect to the Servicer, where
failure to comply is not reasonably likely to have a Material Adverse Effect. 
Neither the Borrower nor the Servicer has failed to obtain any licenses,
permits, franchises or other governmental authorizations necessary to the
ownership of its properties or to the conduct of its business, except, with
respect to the Servicer, where the violation or failure to obtain could not be
reasonably likely to have a Material Adverse Effect.

 

SECTION 6.23.                                         Investment Company Act,
Etc.  Neither the Borrower nor the Servicer is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or a “holding
company”, or a “subsidiary company”, of a “holding company”, or an “affiliate”
of a “holding company”, or of a “subsidiary company” of a “holding company”,
within the meaning of the Public Utility Holding Company Act of 1935, as
amended.

 

16

--------------------------------------------------------------------------------


 

SECTION 6.24.                                         Credit and Collection
Policy.  The Credit and Collection Policy, attached hereto as Exhibit II, is in
full force and effect as of the date of this Agreement and has not been modified
or amended, except, as of any date after the date hereof, in accordance with
Section 7.03(c) and the Servicer is in compliance in all material respects with
the policies and procedures therein. 

 

SECTION 6.25.                                         Collection Account and
Collateral Account.

 

(a)                                  At all times prior to the Closing Date,
each Obligor was instructed by Aspen, as the originator of the Pool Receivables,
to remit all payments on the Pool Receivables and Related Security directly to
the Collection Account.  Aspen has been irrevocably instructed by the Transferor
to transfer on a daily basis all amounts representing such payments from the
Collection Account to the Collateral Account. 

 

(b)                                 Adequate measures have been taken to
implement on the date hereof a program to provide instructions to each Obligor
by not later than the Notice Compliance Date (First) to remit all payments on
the Pool Receivables and Related Security directly to the Collateral Account. 
Neither Borrower nor Aspen has granted any Person, other than the Agent as
contemplated by this Agreement, dominion and control of the Collateral Account,
or the right to take dominion and control of the related lock-box or the
Collateral Account at a future time or upon the occurrence of a future event.

 

SECTION 6.26.                                         Aspen Software.  In the
case of any software of the type described in clause (i)(B) or (i)(C) of the
definition herein of “Aspen Software”, the obligation of Aspen to compensate or
otherwise pay the owner or licensor to Aspen of such software, whether in the
nature of royalties or otherwise, is not secured by any Advance Claim on any of
the Pool Receivables, and such owner or licensor does not otherwise have any
property interest in any Pool Receivable.

 

SECTION 6.27.                                         Solvency.  On the Closing
Date and on each S&R Date, immediately prior to and after giving effect to the
grant of a security interest in the applicable Receivables occurring on such
date:

 

(a)                                  the fair value and present fair saleable
value of Borrower’s total assets is greater than the Borrower’s total
liabilities (including contingent and unliquidated liabilities) at such time;

 

(b)                                 the fair value and present fair saleable
value of the Borrower’s assets is greater than the amount that will be required
to pay the Borrower’s probable liability on its existing debts as they become
absolute and matured (“debts,” for this purpose, includes all legal liabilities,
whether matured or unmatured, liquidated or unliquidated, absolute, fixed, or
contingent);

 

(c)                                  The Borrower is able to pay all of its
liabilities as such liabilities mature; and

 

(d)                                 The Borrower does not have unreasonably
small capital with which to engage in its current and in its anticipated
business.

 

17

--------------------------------------------------------------------------------


 

For purposes of this Section 6.27:

 

(i)                                     the amount of the Borrower’s contingent
or unliquidated liabilities at any time shall be that amount which, in light of
all the facts and circumstances then existing, represents the amount which can
reasonably be expected to become an actual or matured liability;

 

(ii)                                  the “fair value” of an asset shall be the
amount which may be realized within a reasonable time either through collection
or sale of such asset at its regular market value;

 

(iii)                               the “regular market value” of an asset shall
be the amount which a capable and diligent business person could obtain for such
asset from an interested buyer who is willing to purchase such asset under
ordinary selling conditions; and

 

(iv)                              the “present fair saleable value” of an asset
means the amount which can be obtained if such asset is sold with reasonable
promptness in an arm’s-length transaction in an existing and not theoretical
market.

 

ARTICLE VII

 

GENERAL COVENANTS

 

SECTION 7.01.                                         Affirmative Covenants. 
From the date hereof until the Final Payout Date, the Borrower hereby covenants
and agrees as to itself, and the Servicer covenants and agrees as to itself,
unless the Agent shall otherwise consent in writing, that it shall:

 

(a)                                  Compliance with Laws, Etc.  Comply, and, in
the case the Servicer, not take or omit to take any action, on behalf of the
Borrower, that would cause the Borrower to fail to comply, in all material
respects with all applicable laws, rules, regulations and orders of all
governmental authorities (including those which relate to the Pool Receivables
and the Contracts).

 

(b)                                 Preservation of Corporate Existence. 
Preserve and maintain its corporate existence, rights, franchises and privileges
in the jurisdiction of its organization, and qualify and remain qualified in
good standing as a foreign limited liability company or corporation, as
applicable, in each jurisdiction in which its business is conducted except, with
respect to the Servicer, where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualification could not reasonably
be expected to have a Material Adverse Effect.

 

(c)                                  Audits.  (i) At any time and from time to
time during regular business hours, permit the Agent or any of their agents or
representatives, upon at least five Business Days’ prior notice (provided that
no such notice shall be required if an Event of Default or Unmatured Event of
Default shall have occurred and be continuing) (A) to examine and make copies of
and abstracts from all books, records and documents (including, without
limitation, computer tapes and disks) in the possession or under the control of
the Borrower or the Servicer relating to Pool Assets, including, without
limitation, the Contracts and other agreements, and (B) to visit the

 

18

--------------------------------------------------------------------------------


 

offices and properties of the Borrower or the Servicer for the purpose of
examining such materials described in clause (i)(A) above, and to discuss
matters relating to Pool Assets or the Borrower’s or the Servicer’s performance
hereunder with any of the officers or employees of the Borrower or the Servicer
having knowledge of such matters; and (ii) without limiting the provisions of
clause (i) next above, from time to time on request of the Agent, permit
auditors or employees or agents of the Agent to conduct, at the Borrower’s or
the Servicer’s expense, a review of the Borrower’s or the Servicer’s books and
records; provided, however, neither the Servicer nor the Borrower shall be
required to pay the expenses associated with more than two audits of such
Person’s books and records in any calendar year and the aggregate amount in
respect of any single audit of the Servicer and the Borrower, on a combined
basis, shall not exceed $25,000.

 

(d)                                 Keeping of Records and Books of Account. 
Maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing the Pool
Receivables in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including,
without limitation, records adequate to permit the daily identification of each
Pool Receivable and all Collections of and adjustments to each Pool Receivable).

 

(e)                                  Performance and Compliance with
Receivables, Contracts and Transaction Documents.  At its expense, timely and
fully perform and comply in all material respects with all provisions, covenants
and other promises required to be observed by it under the Contracts related to
the Pool Receivables, all other agreements related to such Pool Receivables and
each Transaction Document.

 

(f)                                    Location of Records.  Keep its chief
place of business and chief executive office, and the offices where it keeps its
records concerning the Pool Receivables and Contracts and all other agreements
related to such Pool Receivables (and, to the extent that the Servicer retains
originals thereof, all original documents relating thereto), at the addresses
referred to in Schedule C or, upon 30 days’ prior written notice to the Agent,
at such other locations in jurisdictions where all action required by
Section 8.05 shall have been taken and completed.

 

(g)                                 Credit and Collection Policies.  Comply in
all material respects with the Credit and Collection Policy in regard to each
Pool Receivable and the related Contract.

 

(h)                                 Collections. 

 

(i)                                     Implement and maintain adequate measures
to provide standing instructions to each Obligor by not later than the Notice
Compliance Date (First) to remit all payments in connection with the Pool
Receivables to the Collateral Account. The Borrower will (i) instruct the
Collection Account Bank to promptly (and in any event within three Business Days
(or, in the case of any unapplied funds, within five Business Days) of receipt
of funds in the Collection Account), to (A) promptly identify the funds
constituting Collections, (B) segregate such Collections from the other funds on
deposit in the Collection Account and (C) transfer all such Collections to the
Collateral Account

 

19

--------------------------------------------------------------------------------


 

and (ii) promptly (and in any event within one Business Day) deposit into the
Collateral Account all Collections received directly by the Borrower or the
Servicer and at all times prior to such deposit, the Borrower or the Servicer,
as applicable, will itself hold such payments in trust for the exclusive benefit
of the Agent and the Lenders.  Neither the Borrower nor the Servicer shall grant
any Adverse Claim on, or the right to take dominion and control of, the
Collateral Account to any Person at any time, whether presently or at a future
time or upon the occurrence of a future event, except to the Agent as
contemplated by this Agreement.  Each of the Servicer and the Borrower shall
properly maintain the Collateral Account and take all such actions as are
reasonably necessary to preserve its existence.  Neither the Borrower nor the
Servicer shall permit any funds to be remitted to the Collateral Account other
than Collections.

 

(ii)                                  Borrower will cause the Collateral Account
to be subject at all times to an account control agreement in form and substance
acceptable to the Agent that is in full force and effect.  The Borrower will
maintain exclusive ownership, dominion and control (subject to the terms of this
Agreement) of the Collateral Account and shall not grant any Adverse Claim on,
or the right to take dominion and control of the Collateral Account or the
related lockbox to any Person at any time, whether presently or at a future time
or upon the occurrence of a future event, except to the Agent as contemplated by
this Agreement.

 

(iii)                               Borrower will, within one Business Day after
the date hereof, cause to be remitted to the Collateral Account all Collections
remitted by any Obligor on the Pool Receivables during the period from the
Cut-Off Date to the date hereof.

 

(i)                                     Separate Corporate Existence.  The
Servicer and Borrower hereby acknowledge that the Lenders and the Agent are
entering into the transactions contemplated by this Agreement and the other
Transaction Documents in reliance upon each of the Borrower’s and the
Transferor’s identity being that of a discrete legal entity, separate from
Aspen.  Therefore, from and after the date hereof, the Borrower and the Servicer
shall take all steps required to maintain and continue the Borrower’s identity
as a separate legal entity and to make it apparent to third Persons that the
Borrower is an entity with assets and liabilities distinct from those of Aspen,
the Transferor and any other Person, and is not a division of Aspen, the
Transferor or any other Person.  Without limiting the generality of the
foregoing, the Borrower and the Servicer shall take such actions as shall be
required in order that:

 

(i)                                     The Borrower will be a special-purpose
limited liability company whose activities are restricted in its limited
liability company agreement to owning the Pool Assets, entering into the
Transaction Documents to which it is a party, borrowing under this Agreement and
conducting such other activities as it deems necessary or appropriate to carry
out its primary activities;

 

(ii)                                  Not less than one member of the Borrower’s
Board of Directors (the “Independent Director”) shall be an individual who is
not, and has not been for the five years preceding the Closing Date, (i) a
direct, indirect or beneficial stockholder, officer, director (other than as a
director of the Borrower and the Transferor), employee, affiliate

 

20

--------------------------------------------------------------------------------


 

or associate of the Borrower, the Transferor or Aspen or any of their
Affiliates, (ii) a customer or supplier of the Borrower, the Transferor or Aspen
or any of their Affiliates (other than a supplier to which the Borrower, the
Transferor or Aspen and their Affiliates has paid no more than $50,000 in
Aspen’s and its Affiliates’ then-current fiscal year or any of the three
immediately preceding fiscal years); or (iii) a customer or supplier of the
Borrower, the Transferor, Aspen or any of their Affiliates whose (A) sales to
the Borrower, the Transferor, Aspen or any of their Affiliates, in the case of a
supplier, represent a material portion of such supplier’s gross sales; or (B)
accounts receivable owing to the Borrower, the Transferor, Aspen or any of their
Affiliates, in the case of a customer, represent a material portion of such
customer’s total accounts receivable.  The limited liability company agreement
of the Borrower shall provide that (i) Borrower’s Board of Directors shall not
approve, or take any other action to cause the filing of, a voluntary bankruptcy
petition with respect to the Borrower unless the Independent Director shall
approve the taking of such action in writing prior to the taking of such action,
and (ii) such provision cannot be amended without the prior written consent of
the Independent Director;

 

(iii)                               The Independent Director shall not at any
time serve as a trustee in bankruptcy for the Borrower, the Transferor, Aspen or
any Affiliate thereof;

 

(iv)                              Any employee, consultant or agent of the
Borrower will be compensated from funds of the Borrower, as appropriate, for
services provided to the Borrower.  Except as otherwise provided herein, the
Borrower will engage no agents other than a Servicer for the Pool Receivables,
which Servicer will be fully compensated for services rendered to the Borrower
by payment of the Servicer’s Fee;

 

(v)                                 The Borrower will contract with the Servicer
to perform all operations required on a daily basis to service its Pool
Receivables.  The Borrower will pay the Servicer a monthly fee based on the
level of Pool Receivables being serviced by Servicer reasonably equivalent to
the fee which would be required by an independent third-party servicer;

 

(vi)                              The Borrower will not incur any material
indirect or overhead expenses for items shared among the Borrower, the
Transferor and Aspen (or any other Affiliate thereof).  To the extent, if any,
that the Borrower, the Transferor and Aspen (or any other Affiliate thereof)
share items of expenses such as legal, auditing and other professional services,
such expenses will be allocated to the extent practical on the basis of actual
use or the value of services rendered, and otherwise on a basis reasonably
related to the actual use or the value of services rendered, it being understood
that Aspen shall pay all expenses relating to the preparation, negotiation,
execution and delivery of the Transaction Documents, including, without
limitation, legal fees;

 

(vii)                           The Borrower’s operating expenses will not be
paid by the Transferor, Aspen or any other Affiliate thereof except as permitted
under the terms of this Agreement or otherwise consented to by the Agent;

 

21

--------------------------------------------------------------------------------


 

(viii)                        The Borrower will have its own separate phone
extension and stationery;

 

(ix)                                The Borrower’s books and records will be
maintained separately from those of the Transferor, Aspen and any other
Affiliate thereof;

 

(x)                                   All audited financial statements of the
Transferor, Aspen or any Affiliate thereof that are consolidated to include the
Borrower will contain detailed notes clearly stating that (A) all of the
Borrower’s assets are owned by the Borrower, (B) all of the Transferor’s assets
are owned by the Transferor, (C) the Borrower is a separate legal entity and (D)
the Transferor is a separate legal entity;

 

(xi)                                The Borrower’s assets will be maintained in
a manner that facilitates their identification and segregation from those of
Aspen, the Transferor or any Affiliate thereof;

 

(xii)                             The Borrower will strictly observe corporate
formalities in its dealings with the Transferor, Aspen or any Affiliate thereof,
and funds or other assets of the Borrower will not be commingled with those of
the Transferor, Aspen or any Affiliate thereof.  The Borrower shall not maintain
joint bank accounts or other depository accounts to which the Transferor, Aspen
or any Affiliate thereof (other than Aspen in its capacity as Servicer) has
independent access.  Other than to the extent on deposit in the Collection
Accounts or as otherwise contemplated hereunder, none of the Borrower’s funds
will at any time be pooled with any funds of Aspen or any Affiliate thereof;

 

(xiii)                          The Borrower will maintain arm’s-length
relationships with the Transferor, Aspen and any Affiliate thereof.  Any Person
that renders or otherwise furnishes services to the Borrower will be compensated
thereby at market rates for such services it renders or otherwise furnishes
thereto except as otherwise provided in this Agreement.  Except as contemplated
in the Transaction Documents, neither the Borrower nor Aspen will be or will
hold itself out to be responsible for the debts of the other or the decisions or
actions respecting the daily business and affairs of the other; and

 

(xv)                            The Borrower will take such other actions as are
necessary on its part to ensure that the facts and assumptions set forth in the
opinion letter issued by Mirick O’Connell, DeMallie & Lougee, LLP, as counsel
for Borrower, in connection with the closing of this Agreement and relating to
substantive consolidation issues, and in the certificates accompanying such
opinion, remain true and correct in all material respects at all times.

 

(j)                                     Maintain Security Interests.  Take all
reasonably necessary or desirable actions requested by the Agent to maintain the
first priority perfected security interest of the Agent in the Pool Assets.

 

(k)                                  Payment of Taxes and Other Obligations. 
Pay all taxes, assessments, and governmental charges or levies imposed upon it
or upon its income or profits, or upon any properties belonging to it, and all
other monetary obligations, prior to the date on which penalties attach thereto,
and all lawful claims which, if unpaid, might become a lien or charge upon any
of

 

22

--------------------------------------------------------------------------------


 

its property; provided that it shall not be required to pay any such tax,
assessment, charge, levy, claim or monetary obligation which is being contested
in good faith and by appropriate proceedings which shall operate to stay the
enforcement thereof. 

 

(l)                                     Performance and Enforcement of
Transaction Documents.  The Borrower will, and will require the Transferor to,
perform each of their respective obligations and undertakings under and pursuant
to the Purchase and Resale Agreement and each of the other Transaction Documents
to which it is party, will purchase Pool Assets thereunder in strict compliance
with the terms thereof and will use its best efforts to enforce the rights and
remedies accorded to it under the Purchase and Resale Agreement and the other
Transaction Documents.  The Borrower will take all actions to perfect and
enforce its rights and interests (and the rights and interests of the Agent and
the Lenders as pledgees of the Borrower) under the Purchase and Resale Agreement
and the other Transaction Documents as the Agent may from time to time
reasonably request, including, without limitation, making claims to which it may
be entitled under any indemnity, reimbursement or similar provision contained in
the Transaction Documents.

 

SECTION 7.02.                                         Reporting Requirements. 
From the date hereof until the Final Payout Date, each of the Borrower and the
Servicer shall, unless the Agent shall otherwise consent in writing, furnish to
the Agent:

 

(a)                                  Adverse Claims.  As soon as possible and in
any event within three Business Days of the Borrower or the Servicer having
knowledge thereof, notice of the assertion on the part of any Person of the
existence of an Adverse Claim against the Pool Assets, other than any Adverse
Claim permitted under the Transaction Documents.

 

(b)                                 Quarterly Financial Statements.  As soon as
available and in any event within 45 days after the end of each of the first
three fiscal quarters of each fiscal year of the Servicer, copies of the
unaudited financial statements of the Servicer and its Subsidiaries prepared on
a consolidated basis in conformity with GAAP, duly certified by the chief
financial officer or chief accounting officer of the Servicer;

 

(c)                                  Annual Financial Statements.  As soon as
available and in any event within 90 days after the end of each fiscal year of
the Servicer, copies of the audited financial statements of Aspen and its
Subsidiaries prepared on a consolidated basis in conformity with GAAP and duly
certified by independent certified public accountants of recognized standing
reasonably satisfactory to the Agent;

 

(d)                                 Reports to Holders and Exchanges.  Promptly
upon the Agent’s request, copies of any notice, request for consent, financial
statements, certification, or other communication under or in connection with
any Transaction Document and copies of any reports which the Servicer, the
Transferor or the Borrower sends to any of its securityholders (in such
capacity), and any reports or registration statements that Aspen, the Transferor
or the Borrower files with the Securities and Exchange Commission or any
national securities exchange other than registration statements relating to
employee benefit plans and to registrations of securities for selling
securities;

 

23

--------------------------------------------------------------------------------


 

(e)                                  Events of Default.  As soon as possible and
in any event within one Business Day after the occurrence of each Event of
Default and each Unmatured Event of Default, a written statement setting forth
details of such event and the action that it proposes to take with respect
thereto;

 

(f)                                    Litigation.  As soon as possible and in
any event within three Business Days of the Borrower or the Servicer having
knowledge thereof, notice of (i) any litigation, investigation or proceeding
commenced against the Borrower, (ii) any litigation, investigation or proceeding
commenced against the Servicer which is reasonably likely to have a Material
Adverse Effect, (iii) any material adverse development in previously disclosed
litigation and (iv) any judgment, award, fine or assessment against the Borrower
or, if in excess of $1,000,000, against the Servicer;

 

(g)                                 Material Events.  Prior to its effective
date, notice of any material change in the character of the Borrower’s or the
Servicer’s business or any event or circumstance which has or is reasonably
likely to have a Material Adverse Effect; and

 

(h)                                 Other.  Promptly, from time to time, such
other information, documents, records or reports respecting the Pool Assets or
the condition or operations, financial or otherwise, of the Borrower or the
Servicer as the Agent may from time to time reasonably request.

 

SECTION 7.03.                                         Negative Covenants of the
Borrower and the Servicer.  From the date hereof until the Final Payout Date,
the Borrower and the Servicer each severally agrees, as to itself, without the
prior written consent of the Agent:

 

(a)                                  Sales, Liens, Etc.  (i) The Borrower will
not, except as otherwise provided herein or in the Security Agreement, sell,
assign (by operation of law or otherwise) or otherwise dispose of, or create or
suffer to exist any Adverse Claim upon or with respect to any of its assets or
properties, including, without limitation, any Pool Asset, any interest therein,
the Collateral Account, or any right to receive income or proceeds from or in
respect of any of the foregoing and (ii) the Servicer will not assert any
interest in the Pool Assets.

 

(b)                                 Extension or Amendment of Pool Receivables. 
Neither the Borrower nor the Servicer will, except as otherwise permitted in
Section 3.04(b) or Section 8.02(c), extend, amend or otherwise modify the terms
of any Pool Receivable, or amend, modify or waive any term or condition of any
Contract related thereto.

 

(c)                                  Change in Business or Credit and Collection
Policy.  Neither the Borrower nor the Servicer will make any material change in
the character of its business or in the Credit and Collection Policy, in each
case without the prior written consent of the Agent, which consent shall not be
unreasonably withheld if such change is not reasonably likely to have a Material
Adverse Effect.

 

(d)                                 Change in Payment Instructions to Obligors
and the Collection Account Bank.  Neither the Borrower nor the Servicer will
terminate the Collection Account Bank or the Collateral Account Bank or make any
change in its instructions to Obligors regarding payments to be made on the Pool
Receivables or Related Security to the Collateral Account or payments to

 

24

--------------------------------------------------------------------------------


 

be made to the Collateral Account Bank.  Neither the Borrower nor the Servicer
will make any change in its instructions to the Collection Account Bank
regarding payments to be made to the Collateral Account required pursuant to
Section 7.01(h) hereof.

 

(e)                                  Deposits to Collateral Account.  Neither
the Borrower nor the Servicer shall deposit or otherwise credit, or cause or
permit to be so deposited or credited, to the Collateral Account cash or cash
proceeds other than Collections.  To the extent that any funds not constituting
Collections are nonetheless deposited therein, the Servicer shall promptly
identify the same and cause such funds to be remitted to the appropriate Person.

 

(f)                                    Restricted Payments by the Borrower.  The
Borrower will not (i) purchase or redeem any of its equity interests or (ii)
declare or pay any dividends thereon, or make any distribution to its members or
set aside any funds for any such purpose, except that the Borrower may pay
dividends to its members or set aside funds for such purpose as provided by law,
so long as (A) such funds are not required to be distributed to any other Person
in accordance with Section 3.02, (B) no Event of Default or Unmatured Event of
Default has occurred and (C) is continuing, and after giving effect thereto, the
Borrower’s net worth is positive at such time.

 

(g)                                 Borrower Debt.  The Borrower will not incur
or permit to exist any Debt, except (A) Debt of the Borrower to the Transferor
incurred in accordance with the Purchase and Resale Agreement, (B) as
contemplated by the Transaction Documents and (C) other current accounts payable
arising in the ordinary course of business and not overdue in an aggregate
amount at any time outstanding not to exceed $25,000.

 

(h)                                 Negative Pledges.  The Borrower will not
enter into or assume any agreement (other than this Agreement and the other
Transaction Documents) prohibiting the creation or assumption of any Adverse
Claim upon any Pool Assets or any of its other assets or property, whether now
owned or hereafter acquired, except as contemplated by the Transaction
Documents, or otherwise prohibiting or restricting any transaction contemplated
hereby or by the other Transaction Documents.

 

(i)                                     Corporate Changes.  The Borrower will
not change its name, state of incorporation or organization, or its “location”
(as defined in 9-307 of the UCC) in which it keeps its records, unless it has
given the Agent at least 30 days’ prior written notice thereof and has taken all
steps necessary to continue the perfection of the Agent’s security interest,
including the filing of amendments to the UCC financing statements.

 

(j)                                     Merger, Acquisitions, Sales, Etc.  The
Borrower will not be a party to any merger or consolidation, or purchase or
otherwise acquire all or substantially all of the assets or any stock of any
class of, or any partnership or joint venture interest in, any other Person, or,
except in the ordinary course of its business, sell, transfer, convey or lease
all or any substantial part of its assets (other than pursuant to this Agreement
and the other Transaction Documents).

 

(k)                                  Amendments to the Transaction Documents. 
Without the prior written consent of the Agent, the Borrower will not consent to
or enter into any amendment or modification of, or supplement to any Transaction
Document. 

 

25

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

ADMINISTRATION AND COLLECTION

 

SECTION 8.01.                                         Designation of Servicer.

 

(a)                                  Aspen as Initial Servicer.  The servicing,
administering and collection of the Pool Receivables and other Pool Assets shall
be conducted by the Person designated as Servicer hereunder from time to time in
accordance with this Section 8.01.  Until the Agent gives to Aspen a Successor
Servicer Notice, Aspen is hereby designated as, and hereby agrees to perform the
duties and obligations of, Servicer pursuant to the terms hereof.  Aspen agrees
that it will not voluntarily resign as Servicer without the consent of the
Agent.

 

(b)                                 Successor Notice; Servicer Termination
Event.  Upon Aspen’s receipt of a notice from the Agent of the Agent’s
designation of a new Servicer at any time following the occurrence and during
the continuance of a Servicer Termination Event (a “Successor Servicer Notice”),
Aspen agrees that it will terminate its activities as Servicer hereunder in a
manner that the Agent reasonably believes will facilitate the transition of the
performance of such activities to the Backup Servicer or, if the Backup Servicer
is unable to serve as Servicer, to another entity designated by the Agent and,
at the direction of the Agent, such successor shall assume Aspen’s obligations
to service and administer the Pool Assets, on the terms and subject to the
conditions herein set forth, and Aspen shall use its best efforts to assist the
Backup Servicer or such designee of the Agent in assuming such obligations. 
Such cooperation shall include access to and transfer of related records
(including all Contracts) necessary or desirable to collect the Pool Receivables
and the Related Security. 

 

SECTION 8.02.                                         Duties of Servicer.

 

(a)                                  Appointment; Duties in General.  Each of
the Borrower, the Lenders and the Agent hereby appoints the Servicer as its
agent, as from time to time designated pursuant to Section 8.01, to enforce its
rights and interests in and under the Pool Assets, the Pool Receivables, the
Related Security and the rights under the Contracts related to the Pool
Receivables.  The Servicer shall take or cause to be taken all such actions as
may be necessary or advisable to collect each Pool Asset from time to time, all
in accordance with applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy.

 

(b)                                 Collections.  The Servicer shall instruct
all Obligors to cause all Collections of Pool Receivables to be deposited
directly into the Collateral Account.  In the case of any Collection remitted to
the Collection Account, the Servicer will (i) instruct the Collection Account
Bank, promptly and in any event within three Business Days (or, in the case of
unapplied funds, five Business Days) of receipt of funds in the Collection
Account, to (A) promptly identify the funds constituting Collections, (B)
segregate such Collections from the other funds on deposit in the Collection
Account and (C) transfer all such Collections to the Collateral Account and (ii)
promptly (and in any event within three Business Days) deposit into the
Collateral Account all Collections received directly by the Servicer.  From and
after the

 

26

--------------------------------------------------------------------------------


 

occurrence and continuation of a Servicer Termination Event, the Agent may
request that the Servicer, and the Servicer thereupon promptly shall, instruct
all Obligors with respect to the Pool Receivables to remit all payments thereon
to a different depositary account specified by the Agent and, at all times
thereafter, Borrower and the Servicer shall not deposit or otherwise credit, and
shall not permit any other Person to deposit or otherwise credit to the
Collateral Account or such new depositary account any cash or payment item other
than Collections.

 

(c)                                  Modification of Receivables.  So long as no
Event of Default shall have occurred and be continuing, the Servicer, may,
solely in accordance with the Credit and Collection Policy and, if applicable,
Section 3.04, extend the maturity or adjust the Outstanding Balance of, or defer
payment of, or otherwise modify the terms of any Pool Receivable as the Servicer
may determine to be appropriate to maximize Collections thereof, provided, that
(i) such extension, adjustment or modification would not impair the
collectibility of such Pool Receivable and (ii) that such extension, adjustment
or modification shall not alter the status of such Pool Receivable as a
Delinquent Receivable or Charged-Off Receivable or limit the rights of the Agent
or the Purchasers Lenders under this Agreement.  Notwithstanding anything to the
contrary contained herein, at any time after the occurrence and during the
continuance of an Event of Default, the Agent shall have the absolute and
unlimited right to direct the Servicer to commence or settle any legal action
with respect to any Receivable or to foreclose upon or repossess any other Pool
Assets. 

 

(d)                                 Reports.  In addition to the Servicer
Reports and the Settlement Reports required in accordance with Section 3.02(a),
the Servicer shall prepare and forward to the Agent such reports in respect of
the Pool Receivables and Collections as the Agent may from time to time
reasonably request.

 

(e)                                  Documents and Records.  The Borrower shall
deliver to Servicer, and the Servicer shall hold in trust for the Borrower and
Agent in accordance with their respective interests, copies of all material
documents, instruments and records (including, without limitation, computer
tapes or disks) that evidence or relate to the Pool Assets to the extent
necessary to perform its servicing responsibilities hereunder.

 

(f)                                    Termination.  The Servicer’s
authorization under this Agreement shall terminate upon the Final Payout Date.

 

(g)                                 Power of Attorney.  The Borrower hereby
grants to Servicer an irrevocable power of attorney, with full power of
substitution, coupled with an interest, to take in the name of the Borrower all
steps which are necessary or advisable to endorse, negotiate or otherwise
realize on any writing or other right of any kind held or transmitted by the
Borrower in connection with any Receivable.  Such power of attorney shall
continue in full force and effect until the earlier to occur of the delivery of
a Successor Servicing Notice to such Servicer and the Final Payout Date, at
which time such power of attorney shall be of no further force and effect.

 

(h)                                 Monitoring of Receivables.  If requested by
the Agent, the Servicer shall implement operating procedures to enable the daily
identification of each Pool Receivable, the

 

27

--------------------------------------------------------------------------------


 

Outstanding Balance thereof, and the date when payment is due thereon and all
Collections of and adjustments to each Pool Receivable.

 

(i)                                     Collections on Non-USD Receivables.  In
the case of any Collections remitted in a currency other than U.S. Dollars
(“Non-USD Collections”), the Servicer shall, unless the Agent otherwise directs,
advise Aspen of its receipt of such Non-USD Collections and its intention to
exercise the FX Rights with a view toward effecting an exchange of such Non-USD
Collections for the applicable “Exchange Amount” with respect thereto determined
in accordance with Section 1.6 of the Purchase and Sale Agreement.  On receiving
assurances satisfactory to the Servicer that Aspen will forthwith remit the
applicable Exchange Amount to the Servicer in exchange for such Non-USD
Collections, the Servicer shall deliver such Non-USD Collections to Aspen.  In
the event the Servicer is advised or otherwise determines that Aspen shall not
be able or willing to cause the exchange of any Non-USD Collections for the
related Exchange Amount to occur on a same-day basis, the Servicer shall so
advise the Agent and until such time as it receives instructions from the Agent
as to the timing and disposition of such Non-USD Collections, the Servicer shall
cause such Non-USD Collections to remain in the Collateral Account.

 

(j)                                     Payment Instructions to Obligors.  The
Servicer hereby agrees use its best efforts to ensure that each Obligor remits
all Collections on Pool Receivables and other proceeds in respect of the Pool
Assets directly to the Collateral Account (as opposed to the Collection Account
or any other location) as soon as possible.

 

SECTION 8.03.                                         Rights of the Agent.

 

(a)                                  Notice to Obligors.  At any time prior to
the Notification Compliance Date (Second) and, from and after the Notification
Compliance Date (Second), upon the occurrence and during the continuation of an
Event of Default, the Agent may at any time notify the Obligors of Pool
Receivables, or any of them, of the security interest of the Agent in the Pool
Receivables and other Pool Assets and direct such Obligors to remit payments on
the Pool Receivables to the Collateral Account or such other location as the
Agent may elect.

 

(b)                                 Notice to Collateral Account Bank. At any
time following the earlier to occur of (i) an Event of Default (which has not
otherwise been waived) and (ii) the Maturity Date, the Agent is hereby
authorized to give notice to the Collateral Account Bank that the Servicer and
the Borrower shall no longer be permitted access to the lock-boxes and related
accounts.

 

(c)                                  Rights on Servicer Transfer Event.  At any
time following the designation of a Servicer other than Aspen pursuant to
Section 8.01:

 

(i)                                     The Agent may direct the Obligors of
Pool Receivables, or any of them, to pay all amounts payable under any Pool
Receivable directly to the new Servicer or such other address specified by the
Agent.

 

(ii)                                  Aspen and the Borrower shall, at the
Agent’s request, (A) assemble all of the documents, instruments and other
records (including, without limitation, computer tapes and disks) which evidence
the Pool Receivables, and copies of the Contracts and

 

28

--------------------------------------------------------------------------------


 

Related Security, or which are otherwise reasonably necessary or desirable to
service such Pool Assets, and make the same available to the successor Servicer
at a place selected by the Agent, and (B) segregate all cash, checks and other
instruments received by it from time to time constituting Collections of Pool
Assets in a manner reasonably acceptable to the Agent and, promptly upon
receipt, remit all such cash, checks and instruments, duly endorsed or with duly
executed instruments of transfer, to the successor Servicer.

 

(iii)                               Each of the Borrower, Aspen and the Secured
Parties hereby authorize the Agent, and grant to the Agent an irrevocable power
of attorney to take any and all steps in the Borrower’s or Aspen’s name and on
behalf of the Borrower, Aspen and the Secured Parties which are reasonably
necessary or desirable, in the determination of the Agent to collect all amounts
due under any and all Pool Assets, including, without limitation, endorsing the
Borrower’s or Aspen’s name on checks and other instruments representing
Collections and enforcing such Pool Assets; provided that the Agent shall not
exercise its rights under such power of attorney unless an Event of Default
shall have occurred and not been otherwise waived.  Such power of attorney shall
continue in full force and effect until the Final Payout Date, at which time
such power of attorney shall be of no further force and effect.

 

SECTION 8.04.                                         Responsibilities of the
Borrower and the Servicer.  Anything herein to the contrary notwithstanding:

 

(a)                                  Pool Assets.  Each of the Servicer and the
Borrower shall perform all of its obligations under the Pool Assets and under
the related agreements, to the same extent as if the Pool Assets had not been
pledged to the Agent under the Security Agreement, and the exercise by the Agent
or its designee of its rights under the Transaction Documents shall not relieve
the Servicer, Aspen, the Transferor or the Borrower from such obligations.

 

(b)                                 Limitation of Liability.  Neither the Agent
nor any of the Secured Parties shall have any obligation or liability to perform
or otherwise in respect of any of the obligations of the Borrower, the Servicer,
Aspen or the Transferor with respect to any Aspen Software or any Pool Assets.

 

SECTION 8.05.                                         Further Action Evidencing
Loan.

 

(a)                                  Further Assurances.  Each of the Servicer
and the Borrower agrees to mark its master data processing records evidencing
the Pool Receivables with a legend, acceptable to the Agent, evidencing that the
Pool Assets have been pledged in accordance with the Security Agreement.  Each
of the Servicer and the Borrower agrees that from time to time, at its expense,
it will promptly execute and deliver all further instruments and documents, and
take all further action that the Agent or its designee may reasonably request in
order to perfect, protect or more fully evidence the Loans hereunder, or to
enable Secured Parties or the Agent or its designee to exercise or enforce any
of their respective rights hereunder or under any Transaction Document.  Without
limiting the generality of the foregoing, the Borrower will (i) upon the request
of the Agent or its designee execute and file such financing or continuation
statements, or amendments

 

29

--------------------------------------------------------------------------------


 

thereto or assignments thereof, and such other instruments or notices, as may be
necessary or appropriate in the reasonable judgment of the Agent; (ii) mark its
data processing records to show that the Pool Receivables have been pledged to
the Agent; and (iii) at any time prior to the Notification Compliance Date
(Second) and, from and after the Notification Compliance Date (Second), upon the
occurrence and during the continuation of an Event of Default, mark invoices
relating to the Pool Receivables to show that the Pool Receivables have been
pledged to the Agent.

 

(b)                                 Additional Financing Statements; Performance
by Agent.  The Borrower hereby authorizes the Agent or its designee to file one
or more financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Pool Assets now existing or
hereafter arising in the name of the Borrower.  If the Borrower fails to perform
any of its agreements or obligations under this Agreement, the Agent or its
designee may (but shall not be required to) itself perform, or cause performance
of, such agreement or obligation, and the reasonable expenses of the Agent or
its designee incurred in connection therewith shall be payable by the Borrower
as provided in Section 13.05.

 

SECTION 8.06.                                         Application of
Collections.

 

(a)                                  Any payment by an Obligor in respect of any
indebtedness owed by it to the Borrower shall, except as otherwise required by
the underlying Contract or law, be applied, first, as a Collection of any billed
payments owed on any Pool Receivable or Receivables then outstanding of such
Obligor in the order of the age of such payments, starting with the oldest,
second, as a Collection of any other principal outstanding on any Pool
Receivable or Receivables then outstanding of such Obligor in the order of the
age of such Pool Receivables, starting with the oldest of such Pool Receivables
and, third, to any other indebtedness of such Obligor; provided, that any
payment by an Obligor in respect of Pool Receivables which were previously
charged-off as uncollectible shall be applied, first, to principal of such Pool
Receivable or Receivables, in the order of the age of such Pool Receivables,
starting with the oldest of such Pool Receivables and, second, as a Collection
of any Finance Charges of such Obligor, again in the order of the age of such
Finance Charges, starting with the oldest of such Finance Charges.

 

(b)                                 The Servicer shall, as soon as practicable
following receipt thereof, turn over to the appropriate Person any cash
collections or other cash proceeds (other than investment income) received in
the Collateral Account not constituting Collections; provided that, if a
Settlement Date shall occur between the date any such collections or proceeds
are remitted to the Collateral Account and the date the Servicer shall first
become aware of the receipt of such collections or proceeds, the Servicer shall
only effect a turn over thereof when as permitted under Section 3.02(c).

 

SECTION 8.07.                                         Maintenance of the
Collateral Account. 

 

(a)                                  With the consent of the Agent, the Servicer
may, so long as no Event of Default or Unmatured Event of Default shall have
occurred and then be continuing, from time to time invest funds on deposit in
the Collateral Account, reinvest proceeds of any such investments which may
mature, and invest interest or other income received from any such investments,
in

 

30

--------------------------------------------------------------------------------


 

each case in such Permitted Investments as the Servicer may select and notify to
the Agent.  In the event the bank maintaining the Collateral Account shall
require that a separate account (the “Investment Account”) be maintained for
purposes of giving effect to any investments contemplated herein, it shall be a
condition precedent to such investment that such bank shall have entered into an
agreement with the Agent acknowledging the control by the Agent over, and the
security interest of the Agent in, such Investment Account and the Borrower and
the Servicer shall otherwise take such actions as may be reasonably requested by
the Agent to perfect the security interest of the Agent therein.  None of the
Agent, the Servicer, the Backup Servicer or any Secured Party shall be liable to
the Borrower for, or with respect to, any decline in value of amounts on deposit
in the Collateral Account which shall have been invested, pursuant to this
Section 8.07.

 

(b)                                 The Borrower hereby pledges, and grants to
the Agent, for the benefit of the Secured Parties, a security interest in all
funds at any time held in the Collateral Account and any Investment Account
existing in connection therewith (including any Permitted Investments) from time
to time and all proceeds thereof, as security for the payment of the
Obligations.

 

(c)                                  Neither the Borrower nor any Person or
entity claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds or investments held in the Collateral Account or the
Investment Account.  At the direction of the Agent, the Servicer shall cause
withdrawals to be made from the Collateral Account and the Investment Account on
each Settlement Date to give effect to the disbursements then required to be
made in accordance with Section 3.02(c). 

 

(d)                                 The Borrower agrees that it will not
(i) sell or otherwise dispose of any interest in the Collateral Account, the
Investment Account or any funds or investments held therein, or (ii) create or
permit to exist any Adverse Claim upon or with respect to the Collateral
Account, the Investment Account or any funds or investments held therein, except
as contemplated in the Transaction Documents.

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

SECTION 9.01.                                         Events of Default.  The
following events shall be “Events of Default”
hereunder:                            

 

(a)                                  (i) Any of the Borrower or the Servicer (if
the Servicer is then Aspen or one of its Affiliates) shall fail (A) to make any
payment or deposit required hereunder when due or (B) to perform or observe any
term, covenant or agreement hereunder (other than as referred to in clause
(i)(A) or (ii) of this paragraph (a) and Section 9.01(c)) and such failure
continues for three (3) consecutive Business Days or (ii) the funds available on
any Settlement Date for distribution in accordance with Section 3.02(c) shall be
insufficient to pay all interest accrued through such Settlement Date; or

 

31

--------------------------------------------------------------------------------


 

(b)                                 Any representation or warranty made or
deemed to be made by the Borrower, the Transferor, Aspen or the Servicer under
or in connection with this Agreement, the Receivables Schedule, any Servicer
Report, any Settlement Report or any other Transaction Documents shall prove to
have been false or incorrect in any material respect when made or deemed made or
delivered; or

 

(c)                                  The Borrower, the Transferor, Aspen or the
Servicer shall fail to perform or observe in any material respect any other
term, covenant or agreement contained in any of the other Transaction Documents
required to be performed or observed by it and such failure continues for five
(5) consecutive Business Days; or

 

(d)                                 The Borrower or the Transferor shall fail to
pay any Debt when due or any default shall occur and be continuing under any
instrument or agreement evidencing, securing or providing for the issuance of
Debt of the Borrower or the Transferor;

 

(e)                                  Aspen or any of its subsidiaries shall fail
to make any payment on any Debt, which Debt is outstanding in an aggregate
principal amount of $5,000,000 (a “Material Aspen Debt”), when such payment
shall have become due and payable by Aspen or such Subsidiary; or a default
shall occur and be continuing under any instrument or agreement evidencing,
securing or providing for the issuance of a Material Aspen Debt the effect of
which is to accelerate or to permit the acceleration of the maturity of such
Material Aspen Debt; or

 

(f)                                    An Insolvency Event shall have occurred
with respect to the Borrower, the Transferor or Aspen; or

 

(g)                                 (A) (i) Any litigation (including, without
limitation, derivative actions), arbitration proceedings or governmental
proceedings is commenced against the Transferor or the Borrower, or (ii) any
material development has occurred in any litigation (including, without
limitation, derivative actions), arbitration proceedings or governmental
proceedings against Aspen which has a reasonable likelihood of having a Material
Adverse Effect or (B) the rendering against Aspen, the Transferor, the Borrower
or any of their Affiliates of one or more judgments, decrees or orders for the
payment of money in excess of $1,000,000, in the aggregate, and the continuance
of such judgment, decree or order unsatisfied and in effect for any period of
more than thirty (30) days without a stay of execution; or

 

(h)                                 The occurrence of any Material Adverse
Effect; or

 

(i)                                     (i) The Borrower, the Transferor or
Aspen is subject to a Change in Control; or

 

(j)                                     The Internal Revenue Service shall file
notice of a lien pursuant to Section 6323 of the Internal Revenue Code with
regard to any of the Pool Assets and such lien shall not have been released
within 15 Business Days, or the Pension Benefit Guaranty Corporation shall file
notice of a lien pursuant to Section 4068 of ERISA with regard to any of the
Pool Assets and such lien shall not have been released within 15 Business Days;
or

 

(k)                                  Any transfer of Pool Assets from Aspen to
the Transferor under the Purchase and Sale Agreement or from the Transferor to
the Borrower under the Purchase and Resale

 

32

--------------------------------------------------------------------------------


 

Agreement shall for any reason be challenged in any formal process or fail to be
characterized as being a “true sale;” or any Transaction Document shall
terminate or cease to be the valid, legal and binding obligation of the
Borrower, the Servicer, the Transferor or Aspen for any reason; or

 

(l)                                     Any Servicer Termination Event and the
Agent shall for any reason be unable to engage on a timely basis a replacement
Servicer on terms satisfactory to the Agent; or

 

(m)                               as of any date of determination:

 

(i)                                     the Cumulative Defaulted Amount exceeds
$4,171,068; or

 

(ii)                                  the Delinquency Ratio exceeds 25%; or

 

(n)                                 The Agent shall for any reason fail or cease
to have a valid and perfected first priority security interest in the Pool
Assets;

 

provided that, in the case of any of clauses (d), (e), (f), (g), (h) or (i)
above, if the event or circumstance described therein relates solely to a
default on Debt, Insolvency Event, litigation, arbitration proceedings or
governmental proceedings, change in financial condition or operations or Change
in Control by or in respect of Aspen or the Transferor, such event or
circumstance shall not constitute an “Event of Default” hereunder unless and
until the Administrative Agent shall determine in the exercise of its sole and
reasonable credit judgment that such event or circumstance could result in
either (A) a Material Adverse Effect (excluding for this purpose clause (i) of
the definition thereof to the extent it relates to Aspen or the Transferor), (B)
a material adverse effect on the rights of the Administrative Agent or any
Secured Party under this Agreement or any other Transaction Document or (C) a
material adverse change in the value of the Pool Assets or any material part
thereof.

 

SECTION 9.02.                                         Remedies.

 

(a)                                  Optional Liquidation.  Upon the occurrence
and during the continuance of an Event of Default (other than an Event of
Default described in subsection (f) of Section 9.01), the Agent shall, at the
request, or may with the consent, of the Majority Lenders, by notice to the
Borrower declare the Maturity Date to have occurred and declare all or any
portion of the outstanding principal amount of the Loans and other Obligations
to be due and payable, whereupon the full unpaid amount of such Loans and other
Obligations which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment.

 

(b)                                 Automatic Liquidation.  Upon the occurrence
of an Event of Default described in subsection (f) of Section 9.01, the Maturity
Date shall be deemed to have occurred automatically and all outstanding Loans
and all other Obligations shall become immediately and automatically due and
payable, all without presentment, demand, protest, or notice of any kind.

 

(c)                                  Additional Remedies.  Upon the occurrence
of any Maturity Date, the Lenders and Agent shall have, in addition to all other
rights and remedies under this Agreement or

 

33

--------------------------------------------------------------------------------


 

otherwise, all other rights and remedies provided under the UCC of each
applicable jurisdiction and other applicable laws, which rights shall be
cumulative.

 

ARTICLE X

 

THE AGENT

 

SECTION 10.01.                                   Appointment and Authorization. 
(a)  Each Lender hereby designates and appoints Guggenheim Corporate Funding,
LLC as the “Agent” hereunder and authorizes the Agent to take such actions and
to exercise such powers as are delegated to the Agent hereby and to exercise
such other powers as are reasonably incidental thereto.  The Agent shall not
have any duties other than those expressly set forth herein or any fiduciary
relationship with any Lender, and no implied obligations or liabilities shall be
read into this Agreement, or otherwise exist, against the Agent.  The Agent does
not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Borrower or the Servicer. 
Notwithstanding any provision of this Agreement or any other Transaction
Document to the contrary, in no event shall the Agent ever be required to take
any action which exposes the Agent to personal liability or which is contrary to
the provision of any Transaction Document or applicable law.  The Agent hereby
agrees, for the benefit of the Lenders, not to consent to any material amendment
hereunder without the consent of the Majority Lenders thereto.

 

(a)                                  Except as otherwise specifically provided
in this Agreement, the provisions of this Article X are solely for the benefit
of the Secured Parties, and neither the Borrower nor the Servicer shall have any
rights as a third party beneficiary or otherwise under any of the provisions of
this Article X, except that this Article X shall not affect any obligations
which any Secured Party may have to the Borrower or the Servicer under the other
provisions of this Agreement.

 

(b)                                 In performing its functions and duties
hereunder, the Agent shall act solely as the agent of the Lenders and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Borrower or the Servicer or any of their
successors and assigns.

 

SECTION 10.02.                                   Delegation of Duties.  The
Agent may execute any of its duties through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Agent shall not be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

 

SECTION 10.03.                                   Exculpatory Provisions.  None
of the Agent or any of its directors, officers, agents or employees shall be
liable for any action taken or omitted (i) with the consent or at the direction
of the Majority Lenders or (ii) in the absence of such Person’s gross negligence
or willful misconduct.  The Agent shall not be responsible to any Person for (i)
any recitals, representations, warranties or other statements made by the
Borrower, the Servicer, or any of their Affiliates, (ii) the value, validity,
effectiveness, genuineness, enforceability or sufficiency of any Transaction
Document, (iii) any failure of the Borrower, the Servicer or any

 

34

--------------------------------------------------------------------------------


 

of their Affiliates to perform any obligation or (iv) the satisfaction of any
condition specified in Article V.  The Agent shall not have any obligation to
any Secured Party to ascertain or inquire about the observance or performance of
any agreement contained in any Transaction Document or to inspect the
properties, books or records of the Borrower, the Servicer or any of their
Affiliates.

 

SECTION 10.04.                                   Reliance by Agent.  (a)  The
Agent shall in all cases be entitled to rely, and shall be fully protected in
relying, upon any document or other writing or conversation reasonably believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person and upon advice and statements of legal counsel (including counsel
to the Borrower), independent accountants and other experts selected by it.  The
Agent shall in all cases be fully justified in failing or refusing to take any
action under any Transaction Document unless it shall first receive such advice
or concurrence of the Majority Lenders and assurance of its indemnification, as
it deems appropriate.

 

(b)                                 The Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Majority Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all
Secured Parties.

 

SECTION 10.05.                                   Notice of Termination Events. 
The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Event of Default or Unmatured Event of Default unless it has received notice
from any Lender, the Servicer or the Borrower stating that an Event of Default
or Unmatured Event of Default has occurred hereunder and describing such Event
of Default or Unmatured Event of Default.  In the event that the Agent receives
such a notice, it shall promptly give notice thereof to each Lender.  In the
event that a Lender receives such a notice (other than from the Agent), it shall
promptly give notice thereof to the Agent. 

 

SECTION 10.06.                                   Non-Reliance on Agent.  Each
Lender expressly acknowledges that none of the Agent, the Lenders or any of
their respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
any other Lender or the Agent hereafter taken, including any review of the
affairs of the Borrower or the Servicer, shall be deemed to constitute any
representation or warranty by such other Lender or the Agent, as applicable. 
Each Lender represents and warrants to the other Lenders and the Agent that,
independently and without reliance upon the Agent or any Lender and based on
such documents and information as it has deemed appropriate, it has made and
will continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Borrower, the Servicer and the Receivables and its own
decision to enter into this Agreement and to take, or omit, action under any
Transaction Document.  Except for items specifically required to be delivered
hereunder, the Agent shall not have any duty or responsibility to provide any
Lender with any information concerning the Borrower or the Servicer or any of
their Affiliates that comes into the possession of the Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 

35

--------------------------------------------------------------------------------


 

SECTION 10.07.                                   Agent and Affiliates.  Each of
the Lenders, the Agent and their Affiliates may extend credit to, accept
deposits from and generally engage in any kind of banking, trust, debt, entity
or other business with the Borrower, or the Servicer or any of their Affiliates.

 

SECTION 10.08.                                   Indemnification.  Each Lender
shall indemnify and hold harmless the Agent and its officers, directors,
employees, representatives and agents (to the extent not reimbursed by the
Borrower or the Servicer and without limiting the obligation of the Borrower or
the Servicer to do so), ratably in accordance with its Commitment from and
against any and all liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses and disbursements of any kind whatsoever
(including in connection with any investigative or threatened proceeding,
whether or not the Agent or such Person shall be designated a party thereto)
that may at any time be imposed on, incurred by or asserted against the Agent or
such Person as a result of, or related to, any of the transactions contemplated
by the Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith
(but excluding any such liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses or disbursements resulting solely from
the gross negligence or willful misconduct of the Agent or such Person as
finally determined by a court of competent jurisdiction).

 

SECTION 10.09.                                   Successor Agent.  The Agent
may, upon at least thirty (30) days notice to the Borrower and each Lender,
resign as Agent.  Such resignation shall not become effective until a successor
agent reasonably acceptable to Borrower is appointed by the Majority Lenders and
has accepted such appointment.  Upon such acceptance of its appointment as Agent
hereunder by a successor Agent, such successor Agent shall succeed to and become
vested with all the rights and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under the Transaction
Documents.  After any retiring Agent’s resignation hereunder, the provisions of
Article XII and this Article X shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Agent.

 

ARTICLE XI

 

ASSIGNMENT OF LOANS

 

SECTION 11.01.                                   Restrictions on Assignments.

 

(a)                                  Neither the Borrower nor the Servicer may
assign its rights, or delegate its duties, hereunder or any interest herein
without the prior written consent of the Agent.  The Agent, subject to
Section 10.09, or any Lenders may assign their respective rights hereunder to
any Person without the prior written consent of the Borrower, the Servicer, the
Agent or any other Lender.  Each such assignor may, in connection with such
assignment, disclose to the applicable assignee any information relating to the
Borrower, the Servicer or the Pool Receivables furnished to such assignor by or
on behalf of the Borrower, the Servicer or the Agent.

 

36

--------------------------------------------------------------------------------


 

(b)                                 Any Lender may at any time grant to one or
more banks or other institutions participating interests or a security interest
in its interest under the Transaction Documents.  The Borrower agrees that each
such Person shall be entitled to the benefits of Section 4.02 with respect to
its participating interest. Each Lender granting any such interest may, in
connection with such grant, disclose to the applicable assignee any information
relating to the Borrower, the Servicer or the Pool Receivables furnished to such
Lender by or on behalf of the Borrower, the Servicer or the Agent, subject to a
conventional confidentiality arrangement of the type then prevailing in the
market for grants of such type and enforceable by the Borrower.

 

(c)                                  Without limiting any other rights that may
be available under applicable law, the rights of each Lender may be enforced
through it or by its agents.

 

SECTION 11.02.                                   Rights and Obligations of
Assignee.  Upon the assignment by a Lender in accordance with this Article XI,
the assignee receiving such assignment shall have all of the rights and
obligations of a Lender with respect to the Transaction Documents; including,
without limitation, the confidentiality obligations set forth in Section 13.07
hereof and the requirement to provide the tax forms contemplated in
Section 12.01(d). 

 

SECTION 11.03.                                   Evidence of Assignment.  Any
assignment by a Lender hereunder to any Person may be evidenced by such
instruments or documents as may be reasonably satisfactory to such Lender, the
Agent and the assignee. 

 

37

--------------------------------------------------------------------------------


 

ARTICLE XII

 

INDEMNIFICATION

 

SECTION 12.01.                                   Indemnities by the Borrower.

 

(a)                                  General Indemnity.  Without limiting any
other rights which any such Person may have hereunder or under applicable law,
the Borrower hereby agrees to indemnify each of the Agent, the Lenders, each of
their respective Affiliates, and all successors, transferees, participants and
assigns thereof and all officers, directors, shareholders, controlling persons,
employees and agents of any of the foregoing (each an “Indemnified Party”),
forthwith on demand, from and against any and all damages, losses, claims,
liabilities and related costs and expenses, including reasonable attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or relating to the Transaction Documents or the transactions contemplated
thereby, excluding, however, Indemnified Amounts (i) to the extent determined by
a court of competent jurisdiction to have resulted from gross negligence or
willful misconduct on the part of any such Indemnified Party and (ii) to the
extent constituting recourse for Receivables which are uncollectible due to the
bankruptcy, insolvency or financial inability to pay of the relevant Obligor. 
Without limiting the foregoing, the Borrower shall indemnify each Indemnified
Party for Indemnified Amounts arising out of or relating to:

 

(i)                                     the transfer by the Borrower of any
interest in any Pool Asset other than the grant of a security interest to the
Agent pursuant to the Security Agreement;

 

(ii)                                  any representation or warranty made by the
Borrower or the Servicer under or in connection with any Transaction Document,
any Servicer Report, any Settlement Report or any other information or report
delivered by or on behalf of the Borrower or the Servicer pursuant hereto, which
shall have been false, incorrect or misleading in any material respect when made
or deemed made;

 

(iii)                               the failure by the Borrower or the Servicer
or any of their affiliates to comply with any applicable law, rule or regulation
with respect to any Pool Asset or the nonconformity of any Pool Asset with any
such applicable law, rule or regulation;

 

(iv)                              the failure of the Borrower to own or hold
sufficient rights in the software the license of which is the subject of any
Pool Receivable to the extent necessary to cause such Pool Receivable to (A)
constitute a valid and binding obligation, enforceable by Borrower against the
applicable Obligor, (B) be owned by Borrower free and clear of any Adverse Claim
and (C) to be pledged by the Borrower as contemplated in this Agreement and the
Security Agreement;

 

(v)                                 the failure to grant and maintain granted in
the Agent a first priority perfected security interest in the Pool Assets free
and clear of any Adverse Claim;

 

(vi)                              the failure to file, or any delay in filing,
financing statements or other similar instruments or documents under the UCC of
any applicable jurisdiction or other

 

38

--------------------------------------------------------------------------------


 

applicable laws with respect to any Pool Asset, whether at the time of any Loans
or at any time thereafter;

 

(vii)                           any dispute, claim, offset or defense (other
than discharge in bankruptcy of an Obligor) of an Obligor to the payment of any
Receivable in, or purporting to be in, the Receivables Pool (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the licensing of
software, the sale of the merchandise or services (maintenance or otherwise)
related to such Receivable or the furnishing or failure to furnish such
merchandise or services;

 

(viii)                        any failure of Aspen, as Servicer or otherwise, to
perform its duties or obligations in accordance with the provisions of the
Transaction Documents, including, without limitation, any failure by Aspen to
deliver any “Exchange Amount” to the Agent or delivery by the Servicer of the
Agent of any “Collected FX Amount” (as each such term is defined in the Purchase
and Sale Agreement);

 

(ix)                                any failure by Aspen to originate any
Receivable in accordance with the Credit and Collection Policy or any applicable
law, rule or regulation;

 

(x)                                   any claim, investigation, litigation or
proceeding arising out of or in connection with merchandise or services that are
the subject of any Pool Receivable;

 

(xi)                                the failure of any Receivable included in
the calculation of the Net Pool Balance as an Eligible Receivable to be an
Eligible Receivable;

 

(xii)                             any tax or governmental fee or charge (but not
including taxes upon or measured by net income), all interest and penalties
thereon or with respect thereto, and all documented out-of-pocket costs and
expenses, including the reasonable fees and expenses of counsel in defending
against the same, which may arise by reason of the making of any Loans or any
other interest in the Pool Receivables;

 

(xiii)                          the commingling by the Borrower or Aspen of
Collections of Pool Receivables at any time with other funds; or

 

(xiv)                         any litigation or proceeding related to this
Agreement or any other Transaction Document or the use of proceeds of any Loan.

 

(b)                                 Contest of Tax Claim; After-Tax Basis.  If
any Indemnified Party shall have notice of any attempt to impose or collect any
tax or governmental fee or charge for which indemnification will be sought from
the Borrower under Section 12.01(a)(xii), such Indemnified Party shall give
prompt and timely notice of such attempt to the Borrower and the Borrower shall
have the right, at its expense, to participate in any proceedings resisting or
objecting to the imposition or collection of any such tax, governmental fee or
charge.  Indemnification hereunder shall be in an amount necessary to make the
Indemnified Party whole after taking into account any tax consequences to the
Indemnified Party of the payment of any of the aforesaid taxes and

 

39

--------------------------------------------------------------------------------


 

the receipt of the indemnity provided hereunder or of any refund of any such tax
previously indemnified hereunder, including the effect of such tax or refund on
the amount of tax measured by net income or profits which is or was payable by
the Indemnified Party.

 

(c)                                  Contribution.  If for any reason the
indemnification provided above in this Section 12.01 is unavailable to an
Indemnified Party or is insufficient to hold an Indemnified Party harmless, then
the Borrower shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, claim, damage or liability in such proportion as
is appropriate to reflect not only the relative benefits received by such
Indemnified Party on the one hand and the Borrower on the other hand but also
the relative fault of such Indemnified Party as well as any other relevant
equitable considerations.

 

(d)                                 Tax Forms.  If a Lender is not created or
organized under the laws of the United States or a political subdivision
thereof, such Lender shall deliver to the Borrower, with a copy to the Agent,
(i) within fifteen (15) days after the Closing Date, two (or such other number
as may from time to time be prescribed by applicable laws) duly completed copies
of IRS Form W-8BEN or Form W-8ECI (or any successor forms or other certificates
or statements that may be required from time to time by the relevant United
States taxing authorities or applicable laws), as appropriate, to permit the
Borrower to make payments hereunder for the account of such Lender without
deduction or withholding of United States federal income or similar Taxes and
(ii) upon the obsolescence of or after the occurrence of any event requiring a
change in, any form or certificate previously delivered pursuant to this
Section 12.01(d), copies (in such numbers as may from time to time be prescribed
by applicable laws or regulations) of such additional, amended or successor
forms, certificates or statements as may be required under applicable laws or
regulations to permit the Borrower and the Servicer to make payments hereunder
for the account of such Lender without deduction or withholding of United States
federal income or similar Taxes.

 

SECTION 12.02.                                   Indemnities by the Servicer. 
Without limiting any other rights that any Indemnified Party may have hereunder
or under applicable law, the Servicer hereby agrees to indemnify each
Indemnified Party from and against any and all Indemnified Amounts arising out
of or resulting from (whether directly or indirectly): (a) the failure of any
information contained in any Servicer Report to be true and correct, or the
failure of any other information provided to any such Indemnified Party by the
Servicer to be true and correct, (b) the failure of any representation, warranty
or statement made or deemed made by the Servicer under or in connection with
this Agreement or any other Transaction Document to which it is a party to have
been true and correct as of the date made or deemed made, (c) the failure by the
Servicer to comply with any applicable law, rule or regulation, including with
respect to any Pool Receivable or the related Contracts, or (d) any failure of
the Servicer to perform its duties or obligations in accordance with the
provisions hereof or any other Transaction Document to which it is a party;
excluding, however, Indemnified Amounts (i) to the extent determined by a court
of competent jurisdiction to have resulted from gross negligence or willfull
misconduct on the part of such Indemnified Party and (ii) to the extent
constituting recourse for Receivables which are uncollectible due to the
bankruptcy, insolvency or financial inability to pay of the relevant Obligor.

 

40

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

MISCELLANEOUS

 

SECTION 13.01.                                   Amendments, Etc.  No amendment
or waiver of any provision of this Agreement nor consent to any departure by the
Borrower or the Servicer therefrom shall in any event be effective unless the
same shall be in writing and signed by the Borrower, the Agent, the Servicer and
the Majority Lenders, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

(a)                                  waive any condition set forth in Article V
without the written consent of each Lender;

 

(b)                                 extend the Maturity Date without the written
consent of each Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Transaction Document for any payment of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under any
other Transaction Document without the written consent of each Lender directly
affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on the Loans;

 

(e)                                  change any provision of this Section or the
definitions of “Majority Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; or

 

(f)                                    provide for the release the Agent’s
security interest on all or any material portion of the Pool Assets without the
consent of all Lenders.

 

SECTION 13.02.                                   Notices, Etc.  All notices and
other communications provided for hereunder shall, unless otherwise stated
herein, be in writing (including facsimile communication) and shall be
personally delivered or sent by express mail or courier or by certified mail,
postage prepaid, or by facsimile, to the intended party at the address or
facsimile number of such party set forth below or at such other address or
facsimile number as shall be designated by such party in a written notice to the
other parties hereto.  All such notices and communications shall be effective,
(a) if personally delivered or sent by express mail or courier or if sent by
certified mail, when received, and (b) if transmitted by facsimile, when sent,
receipt confirmed by telephone or electronic means.

 

If to the Servicer:

 

Aspen Technology, Inc.

Ten Canal Park

Cambridge, Massachusetts 02141-2201

Attention:   Charles F. Kane, Chief Financial Officer

 

41

--------------------------------------------------------------------------------


 

Telephone No.:  (617) 949-1522

Facsimile No.:   (617) 949-1711

 

If to the Borrower:

 

Aspen Technology Receivables II, LLC

c/o Aspen Technology, Inc.

Ten Canal Park

Cambridge, Massachusetts 02141-2201

Attention:   Charles F. Kane, Vice-President

Telephone No.:  (617) 949-1522

Facsimile No.:   (617) 949-1711

 

If to the Agent:

 

Guggenheim Corporate Funding, LLC

135 East 57th Street

New York, New York 10022

Attention:  Aspen Relationship Manager

Telephone No.:  (212) 651-9450

Facsimile No.:   (212) 644-8396

 

If to any Lender:

 

To the address specified below such Lender’s name on the signature pages hereto.

 

SECTION 13.03.                                   No Waiver; Remedies.  No
failure on the part of the Agent, any Affected Party, any Indemnified Party, or
any Lender to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

SECTION 13.04.                                   Binding Effect; Survival.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, and the provisions of Section 4.02
and Article XII shall inure to the benefit of the Affected Parties and the
Indemnified Parties, respectively, and their respective successors and assigns;
provided, however, nothing in the foregoing shall be deemed to authorize any
assignment not permitted by Section 11.01.  This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms, and shall remain in full force and effect until the Final Payout
Date.  The rights and remedies with respect to any breach of any representation
and warranty made by the Borrower or the Servicer pursuant to Article VI and the
indemnification and payment provisions of Article XII and Sections 4.02, and
each of Sections 13.05, 13.06, 13.07, 13.08 and 13.15 shall be continuing and
shall survive any termination of this Agreement.

 

42

--------------------------------------------------------------------------------


 

SECTION 13.05.                                   Costs, Expenses and Taxes.  In
addition to their respective obligations under Article XII, each of the Servicer
and the Borrower, jointly and severally, agrees to pay on demand:

 

(a)                                  all reasonable documented out-of-pocket
costs and expenses incurred by the Agent and the Lenders and their respective
Affiliates in connection with the negotiation, preparation, execution and
delivery, the administration (including periodic auditing) or the enforcement
of, or any actual or claimed breach of, or any amendment, waiver or modification
of, this Agreement and the other Transaction Documents, including, without
limitation (i) the reasonable fees and expenses of counsel to any of such
Persons incurred in connection with any of the foregoing or in advising such
Persons as to their respective rights and remedies under any of the Transaction
Documents, and (ii) subject to Section 7.03(g), all reasonable out-of-pocket
expenses (including reasonable fees and expenses of independent accountants),
incurred in connection with any review of the Borrower’s or the Servicer’s books
and records either prior to the execution and delivery hereof or pursuant to the
provisions hereof.

 

(b)                                 all stamp and other taxes and fees payable
or determined to be payable in connection with the execution, delivery, filing
and recording of this Agreement or the other Transaction Documents, and agrees
to indemnify each Indemnified Party against any liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes and fees.

 

SECTION 13.06.                                   No Proceedings; Limitation on
Payments.

 

(a)                                  Each of the parties hereto hereby agrees
that it will not institute against the Borrower, or join any other Person in
instituting against the Borrower, any insolvency proceeding (namely, any
proceeding of the type referred to in the definition of Insolvency Event) so
long as there shall not have elapsed one year plus one day since the last day on
which the Obligations shall have been outstanding.

 

(b)                                 Notwithstanding any provisions contained in
this Agreement to the contrary, the parties hereto acknowledge and agree that
all amounts payable by the Borrower hereunder and under the other Transaction
Documents from the proceeds of the Pool Assets shall be paid in accordance with
the priorities set forth in Section 3.02(c).

 

(c)                                  This Section 13.06 shall survive
termination of this Agreement.

 

SECTION 13.07.                                   Confidentiality of Program
Information.

 

(a)                                  Confidential Information.  Each of the
Borrower and the Servicer acknowledges that the Agent regards the structure of
the transactions contemplated by this Agreement to be proprietary, and each such
party severally agrees that:

 

(i)                                     it will not disclose without the prior
written consent of the Agent (other than to the directors, employees, auditors,
counsel or affiliates (collectively, “representatives” of such party), each of
whom shall be informed by such party of the confidential nature of the Program
Information (as defined below) and of the terms of this Section 13.07, (A) any
information regarding the pricing in, or copies of, this Agreement

 

43

--------------------------------------------------------------------------------


 

or any transaction contemplated hereby, or (C) any information which is
furnished by the Agent to such party and which is not otherwise available to the
general public (the information referred to in clauses (A) and (B) is
collectively referred to as the “Program Information”); provided, however, that
such party may disclose any such Program Information (I) to any other party to
the Transaction Documents for the purposes contemplated hereby, (II) as may be
required by any municipal, state, federal or other regulatory body having or
claiming to have jurisdiction over such party, (III) in order to comply with any
law, order, regulation, regulatory request or ruling applicable to such party,
(IV) subject to subsection (c), in the event such party is legally compelled (by
interrogatories, requests for information or copies, subpoena, civil
investigative demand or similar process) to disclose any such Program
Information or (V) to file copies of the Transaction Documents with the
Securities Exchange Commission to the extent required by law, rule or
regulation; provided, that the Borrower and the Servicer agree to use their
commercially reasonable efforts to maintain the confidentiality of the terms of
the Fee Letter, the interest rates hereunder or any other terms or provisions
identified by the Administrative Agent as containing confidential commercial or
financial information.

 

(ii)                                  it will use the Program Information solely
for the purposes of evaluating, administering and enforcing the transactions
contemplated by this Agreement and making any necessary business judgments with
respect thereto; and

 

(iii)                               it will, upon demand, return (and cause each
of its representatives to return) to the Agent, all documents or other written
material received from the Agent, as the case may be, in connection with
(a)(i)(B) or (C) above and all copies thereof made by such party which contain
the Program Information.

 

(b)                                 Availability of Confidential Information. 
This Section 13.07 shall be inoperative as to such portions of the Program
Information which are or become generally available to the public or such party
on a nonconfidential basis from a source other than the Agent or were known to
such party on a nonconfidential basis prior to its disclosure by the Agent.

 

(c)                                  Legal Compulsion to Disclose.  In the event
that any party or anyone to whom such party or its representatives transmits the
Program Information is requested or becomes legally compelled (by
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to disclose any of the Program
Information, such party will:

 

(i)                                     provide the Agent with prompt written
notice so that the Agent may seek a protective order or other appropriate remedy
and/or waive compliance with the provisions of this Section 13.07; and

 

(ii)                                  unless the Agent waives compliance by such
party with the provisions of this Section 13.07, make a timely objection to the
request or confirmation to provide such Program Information on the basis that
such Program Information is confidential and subject to the agreements contained
in this Section 13.07.

 

44

--------------------------------------------------------------------------------


 

In the event that such protective order or other remedy is not obtained, or the
Agent waives compliance with the provisions of this Section 13.07, such party
will furnish only that portion of the Program Information which (in such party’s
good faith judgment) is legally required to be furnished and will exercise
reasonable efforts to obtain reliable assurance that confidential treatment will
be accorded the Program Information.

 

(d)                                 Survival.  This Section 13.07 shall survive
termination of this Agreement.

 

SECTION 13.08.                                   Confidentiality of Borrower
Information.

 

(a)                                  Confidential Information.  Each party
hereto acknowledges that the Borrower and the Servicer regard certain
information provided to the Administrative Agent and the Lenders to be
confidential, and each such party severally agrees that:

 

(i)                                     it will not disclose without the prior
written consent of Borrower or the Servicer (other than to the directors,
employees, auditors, counsel or affiliates (collectively, “representatives” of
such party), each of whom shall be informed by such party of the confidential
nature of the Borrower Information (as defined below) and of the terms of this
Section 13.08, (A) any non-public information regarding the Borrower, Aspen or
the Servicer, or (B) any information which is furnished by the Borrower or
Servicer to such party and which is not otherwise available to the general
public (the information referred to in clauses (A) and (B) is collectively
referred to as the “Borrower Information”); provided, however, that such party
may disclose any such Borrower Information (I) to any other party to the
Transaction Documents for the purposes contemplated hereby, (II) as may be
required by any municipal, state, federal or other regulatory body having or
claiming to have jurisdiction over such party, (III) in order to comply with any
law, order, regulation, regulatory request or ruling applicable to such party
and (IV) to any prospective or actual successor, assignee or participant
(subject to a conventional confidentiality arrangement of a type then prevailing
in the market for assignments of such type and enforceable by the Borrower);

 

(ii)                                  it will use the Borrower Information
solely for the purposes of evaluating, administering and enforcing the
transactions contemplated by this Agreement and making any necessary business
judgments with respect thereto; and

 

(iii)                               it will, upon demand, return (and cause each
of its representatives to return) to the Borrower or the Servicer, all documents
or other written material received from the Borrower or the Servicer, as the
case may be, and all copies thereof made by such party which contain the
Borrower Information.

 

(b)                                 Availability of Confidential Information. 
This Section 13.08 shall be inoperative as to such portions of the Borrower
Information which are or become generally available to the public or such party
on a nonconfidential basis from a source other than the Borrower or the Servicer
or were known to such party on a nonconfidential basis prior to its disclosure
by the Borrower or the Servicer.

 

45

--------------------------------------------------------------------------------


 

(c)                                  Legal Compulsion to Disclose.  In the event
that any party or anyone to whom such party or its representatives transmits the
Borrower Information is requested or becomes legally compelled (by
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to disclose any of the Borrower
Information, such party will

 

(i)                                     provide the Borrower and the Servicer
with prompt written notice so that the Borrower or the Servicer may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Section 13.08; and

 

(ii)                                  unless the Borrower or the Servicer waives
compliance by such party with the provisions of this Section 13.08, make a
timely objection to the request or confirmation to provide such Borrower
Information on the basis that such Borrower Information is confidential and
subject to the agreements contained in this Section 13.08.

 

In the event that such protective order or other remedy is not obtained, or the
Borrower or the Servicer waives compliance with the provisions of this
Section 13.08, such party will furnish only that portion of the Borrower
Information which (in such party’s good faith judgment) is legally required to
be furnished and will exercise reasonable efforts to obtain reliable assurance
that confidential treatment will be accorded the Borrower Information.

 

(d)                                 Survival.  This Section 13.08 shall survive
termination of this Agreement.

 

SECTION 13.09.                                   Captions and Cross References. 
The various captions (including, without limitation, the table of contents) in
this Agreement are provided solely for convenience of reference and shall not
affect the meaning or interpretation of any provision of this Agreement.  Unless
otherwise indicated, references in this Agreement to any Section, Schedule or
Exhibit are to such Section of or Schedule or Exhibit to this Agreement, as the
case may be, and references in any Section, subsection, or clause to any
subsection, clause or subclause are to such subsection, clause or subclause of
such Section, subsection or clause.

 

SECTION 13.10.                                   Integration.  This Agreement,
together with the other Transaction Documents, contains a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire understanding among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings.

 

SECTION 13.11.                                   Governing Law.  THIS AGREEMENT,
INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE
EXTENT THAT THE PERFECTION OF THE SECURITY INTERESTS OF THE AGENT IN THE POOL
ASSETS IS GOVERNED BY THE LAWS OF THE JURISDICTION OTHER THAN THE STATE OF NEW
YORK.

 

SECTION 13.12.                                   Waiver Of Jury Trial.  EACH
PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS

 

46

--------------------------------------------------------------------------------


 

AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY AMENDMENT, INSTRUMENT OR
DOCUMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR ARISING FROM ANY BANKING OR OTHER RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT A JURY
TRIAL.

 

SECTION 13.13.                                   Consent To Jurisdiction.  EACH
PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT IT IRREVOCABLY (i) SUBMITS TO
THE JURISDICTION, FIRST, OF ANY UNITED STATES FEDERAL COURT, AND SECOND, IF
FEDERAL JURISDICTION IS NOT AVAILABLE, OF ANY NEW YORK STATE COURT, IN EITHER
CASE SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR
FEDERAL COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS.

 

SECTION 13.14.                                   Execution in Counterparts. 
This Agreement may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Agreement.

 

SECTION 13.15.                                   No Recourse.  The obligations
of each Secured Party under the Transaction Documents are solely the corporate
obligations of such Secured Party.  No claim may be made by the Borrower or the
Servicer or any other Person against any Secured Party or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by the Agreement or any other Transaction Document, or
any act, omission or event occurring in connection therewith; and each of the
Borrower and the Servicer hereby waives, releases, and agrees not to sue upon
any claim for any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.  This Section 13.15 shall survive the
termination of this Agreement.

 

SECTION 13.16.                                   Right of Setoff.  Following the
occurrence and during the continuance of any Event of Default at any time that
any amount due and payable by the Borrower hereunder is past due, each Secured
Party is hereby authorized (in addition to any other rights it may have) to
setoff, appropriate and apply (without presentment, demand, protest or other
notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by such Secured Party (including by any branches or
agencies of such Secured Party) to, or for the account of, the Borrower against
amounts owing by the Borrower hereunder (even if contingent or unmatured).

 

47

--------------------------------------------------------------------------------


 

SECTION 13.17.                                   Sharing of Recoveries.  Each
Lender agrees that if it receives any recovery, through set off, judicial action
or otherwise, on any amount payable or recoverable hereunder in a greater
proportion than should have been received hereunder or otherwise inconsistent
with the provisions hereof, then the recipient of such recovery shall purchase
for cash an interest in amounts owing to the other Lenders, without
representation or warranty except for the representation and warranty that such
interest is being sold by each such other Lender free and clear of any Adverse
Claim created or granted by such other Lender, in the amount necessary to create
proportional participation by the Lender in such recovery.  If all or any
portion of such amount is thereafter recovered from the recipient, such purchase
shall be rescinded and the purchase price restored to the extent of such
recovery, but without interest.

 

[signature pages follow]

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

ASPEN TECHNOLOGY RECEIVABLES II LLC,
as Borrower

 

 

 

 

 

By:

/s/ Charles F. Kane

 

 

Name: Charles F. Kane

 

Title: Vice President

 

 

 

 

 

ASPEN TECHNOLOGY, INC.,
as Servicer

 

 

 

 

 

By:

/s/ Charles F. Kane

 

 

Name: Charles F. Kane

 

Title: Chief Financial Officer

 

S-1

--------------------------------------------------------------------------------


 

 

GUGGENHEIM CORPORATE FUNDING, LLC,
as Agent

 

 

 

 

 

By:

/s/ Todd Boehly

 

 

Name: Todd Boehly

 

Title: Attorney-in-Fact

 

S-2

--------------------------------------------------------------------------------


 

 

MIDLAND NATIONAL LIFE INSURANCE
COMPANY, as a Lender

 

 

 

By: Midland Advisors Company, as its Agent

 

 

 

By:

/s/ Stephen D. Sautel

 

 

Name: Stephen D. Sautel

 

Title: Managing Director

 

 

 

Commitment: $33,750,000

 

 

 

Address:

 

 

 

c/o Guggenheim Partners

 

23rd Floor

 

135 E 57th Street

 

New York, NY 10022

 

 

 

 

 

NORTH AMERICAN COMPANY FOR LIFE
AND HEALTH INSURANCE, as a Lender

 

 

 

By: Midland Advisors Company, as its Agent

 

 

 

By:

/s/ Stephen D. Sautel

 

 

Name: Stephen D. Sautel

 

Title: Managing Director

 

 

 

Commitment: $10,000,000

 

 

 

Address:

 

 

 

c/o Guggenheim Partners

 

23rd Floor

 

135 E 57th Street

 

New York, NY 10022

 

S-3

--------------------------------------------------------------------------------


 

EXHIBIT I

DEFINITIONS

 

A.                                   Defined Terms.  As used in the Agreement,
unless the context requires a different meaning, the following terms have the
meanings indicated below (such definitions to be applicable to both the singular
and plural forms of such terms):

 

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

 

“Agency Fee” has the meaning set forth in the Fee Letter.

 

“Agent” has the meaning set forth in the Preamble to the Agreement.

 

“Agent’s Office” means the office of the Agent at 135 East 57th Street, New
York, New York 10022, Attention: Aspen Relationship Manager, or such other
address as shall be designated by the Agent in writing to the Borrower, the
Servicer and the Lenders.

 

“Affected Party” means each Lender, the Agent, any assignee or participant of
any Lender, the Agent or any of their respective Affiliates.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person.  For the purposes of this definition, “control”, when used with
respect to any Person, means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and the term “controlled” shall have
meanings correlative to the foregoing.

 

“Agreement” has the meaning set forth in the preamble.

 

“Applicable Rate” means, from the Closing Date until the Final Payout Date,
13.00% per annum, plus such of the following increments as may be applicable; 
provided that the Applicable Rate shall not at any time exceed 15.00% per annum:

 

(i)                                     if the Notification Compliance Date
(First) shall not have occurred prior to June 30, 2005, at all times from and
after June 30, 2005 until the Notification Compliance Date (First), 2.00% per
annum;

 

(ii)                                  if the Notification Compliance Date
(Second) shall not have occurred prior to December 31, 2005, at all times from
and after December 31, 2005 until the Notification Compliance Date (Second),
2.00% per annum; and

 

(iii)                               if the Notification Compliance Date (Third)
shall not have occurred prior to June 30, 2006, at all times from and after
June 30, 2006 until the Notification Date (Third), 2.00% per annum.

 

--------------------------------------------------------------------------------


 

“Aspen” shall have the meaning assigned in the Preamble to this Agreement.

 

“Aspen Software” means any software, computer programs, computer code and
related materials which are (i) either

 

(a)                                  owned exclusively by Aspen;

 

(b)                                 owned by one of Aspen’s wholly-owned
subsidiaries and licensed to Aspen on terms which permit the sublicensing of the
same by Aspen; or

 

(c)                                  owned by a Person not affiliated with Aspen
and licensed to Aspen on terms which permit the sublicensing of the same by
Aspen, and such materials are included by Aspen in a software package otherwise
comprised primarily of Aspen Software of the type described in clauses (a) or
(b) above which package has been assembled by Aspen for license to its
customers,

 

and (ii) sold or licensed by Aspen in the ordinary course of its business to
Obligors, together with any accompanying documentation, manuals, upgrades,
releases, databases, enhancements, instructions and hardware security devices.

 

“Backup Servicer” means the Person, if any, engaged by the Agent to serve as the
“Backup Servicer” hereunder.

 

“Backup Servicing Fee” has the meaning set forth in the definitive documentation
pursuant to which the Backup Servicer is engaged by the Agent.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

 

“Borrower” has the meaning set forth in the preamble to the Agreement.

 

“Borrower Information” has the meaning set forth in Section 13.08.

 

 “Business Day” means any day that is not a Saturday, Sunday or other day on
which banks are not authorized or required by law or executive order to close in
New York City.

 

“Change of Control” means any of the following (i) the acquisition after the
date hereof by any Person, or two or more Persons acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of an amount
greater than or equal to 25% of the outstanding shares of voting stock of Aspen,
(ii) the failure at any time of the Borrower to be a wholly-owned Subsidiary of
the Transferor or (iii) the failure at any time of the Transferor to be a
wholly-owned Subsidiary of Aspen.

 

“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken or suffered any Insolvency Event; (ii) which, consistent with the
Credit and Collection Policy, would be written off Borrower’s books as
uncollectible, (iii) which has been identified by

 

A-2

--------------------------------------------------------------------------------


 

Borrower as uncollectible or (iv) as to which any payment, or part thereof,
remains unpaid for 364 days or more from the original due date for such payment.

 

“Closing Date” means the date hereof.

 

“Collateral Account” means (i) that certain depositary account number 3300489094
maintained by Silicon Valley Bank together with the related postal lockbox at
P.O. Box 83167, Woburn, MA 01813-3167 or (ii) any other depositary account and
related postal lockbox designated by the Agent as the “Collateral Account”.

 

“Collateral Account Bank” means the depository institution at which the
Collateral Account is maintained.

 

“Collection Account” means that certain depositary account number 3300388202
maintained by the Collection Account Bank together with the related postal
lockbox at P.O. Box 83048,Woburn, MA 01813-3048.

 

“Collection Account Bank” means Silicon Valley Bank as the depository
institution at which the Collection Account is maintained.

 

“Collections” means, with respect to any Pool Receivable, all funds which are
received by the Borrower, the Transferor, Aspen or the Servicer from or on
behalf of the related Obligor(s) in payment of any amounts owed (including,
without limitation, purchase or sale prices, principal, finance charges,
interest and all other charges) in respect of such Receivable or its related
security, or applied to such amounts owed by such Obligor(s).

 

“Commitment” means, with respect to each Lender, the amount which such Lender is
obligated, subject to the terms and conditions of this Agreement, to advance
under the Agreement on account of its Loan, as set forth below its signature to
the Agreement.

 

“Commitment Amount” means $43,750,000.

 

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

 

“Credit and Collection Policy” means, collectively, (i) the Credit Authorization
Policy, (ii) the WW Collections Procedure and (iii) the Credit Line Schedule, a
copy of each of which is attached hereto as Exhibit II.

 

“Cumulative Defaulted Amount” means, as of any date of determination, the
aggregate Outstanding Balance of all Pool Receivables (without duplication) that
shall have become Defaulted Receivables or Charged-Off Receivables at any time
during the period from the date hereof to such date of determination, net of
recoveries on any such Pool Receivables to the extent previously included in the
calculation of Cumulative Defaulted Amount.

 

“Cutoff Date” means May 31, 2005.

 

A-3

--------------------------------------------------------------------------------


 

“Debt” shall mean, with respect to any Person, (i) all indebtedness of such
Person for money borrowed (including all securitizations (whether on or
off-balance sheet) involving such Person or its consolidated subsidiaries), (ii)
all matured reimbursement obligations of such Person with respect to surety
bonds, letters of credit and bankers’ acceptances, (iii) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, (iv) all
obligations of such Person to pay the deferred purchase price of property or
services (including earnouts and other similar contingent obligations,
calculated in accordance with GAAP), (v) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all capital lease obligations of
such Person, (vii) all obligations under any interest rate contract or other
interest rate protection or hedging arrangement, (viii) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any capital stock or other equity securities that, by their stated
terms (or by the terms of any equity securities issuable upon conversion thereof
or in exchange therefor), or upon the occurrence of any event, mature or are
mandatorily redeemable, or are redeemable at the option of the holder thereof,
in whole or in part, (ix) all indebtedness referred to in clauses (i) through
(viii) above secured by any lien on any property or asset owned or held by such
Person regardless of whether the indebtedness secured thereby shall have been
assumed by such Person or is nonrecourse to the credit of such Person, (x) any
contingent obligation of such Person, and (xi) all liabilities of such Person in
respect of unfunded vested benefits under plans covered by Title IV of ERISA.

 

“Deemed Collections” means any amount as to which the Borrower is deemed to have
received a Collection as described in Section 3.03 hereof.

 

“Defaulted Receivable” means any Receivable as to which any payment or portion
thereof shall have remained unpaid for more than 180 days.

 

“Default Rate” means the Applicable Rate then in effect plus 2.00% per annum.

 

 “Delinquency Ratio” means, the ratio (expressed as a percentage) with respect
to any calendar month, equal to (i) the aggregate Outstanding Balance of all
Pool Receivables that were Delinquent Receivables as of the last day of such
calendar month divided by (ii) the aggregate payments scheduled to become due on
the Pool Receivables during the 90 day period following the last day of such
calendar month.

 

“Delinquent Receivable” means any Receivable as which any payment or portion
thereof shall have remained unpaid for 90 days or more from the original due
date for such payment.

 

“Eligible Receivable” means, at any time, a Pool Receivable:

 

(I)                                     THE OBLIGOR OF WHICH (A) IS A
CORPORATION OR OTHER BUSINESS ORGANIZATION; (B) IS NOT AN AFFILIATE OF ASPEN;
AND (C) IS NOT A GOVERNMENT OR A GOVERNMENTAL SUBDIVISION OR AGENCY,

 

A-4

--------------------------------------------------------------------------------


 

(II)                                  WHICH IS NOT A CHARGED-OFF RECEIVABLE, AND
THE OBLIGOR OF WHICH IS NOT THE OBLIGOR OF ANY CHARGED-OFF RECEIVABLE,

 

(III)                               WHICH IS NOT A DELINQUENT RECEIVABLE, UNLESS
EXPRESSLY IDENTIFIED AS BEING A DELINQUENT RECEIVABLE ON THE RECEIVABLES
SCHEDULE,

 

(IV)                              WHICH BY ITS TERMS IS DUE AND PAYABLE IN FULL
NO LATER THAN 66 MONTHS FOLLOWING THE CLOSING DATE, AND SUCH RECEIVABLE HAS NOT
BEEN EXTENDED, REWRITTEN OR OTHERWISE MODIFIED FROM THE ORIGINAL TERMS THEREOF
EXCEPT IN ACCORDANCE WITH THE CREDIT AND COLLECTION POLICY AND AS EXPRESSLY
DESCRIBED ON THE RECEIVABLES SCHEDULE,

 

(V)                                 WHICH IS AN “ACCOUNT” OR “PAYMENT
INTANGIBLE” WITHIN THE MEANING OF SECTION 9-102 OF THE UCC OF ALL APPLICABLE
JURISDICTIONS,

 

(VI)                              WHICH IS DENOMINATED AND PAYABLE ONLY IN
UNITED STATES DOLLARS IN THE UNITED STATES; PROVIDED THAT A RECEIVABLE THAT
OTHERWISE SATISFIES THE CRITERIA FOR “ELIGIBLE RECEIVABLE” BUT FOR THIS CLAUSE
(VI) MAY CONSTITUTE AN ELIGIBLE RECEIVABLE NOTWITHSTANDING THIS CLAUSE (VI) IF
THE OUTSTANDING BALANCE THEREOF ON THE CLOSING DATE, WHEN ADDED TO THE AGGREGATE
OUTSTANDING BALANCE OF ALL OTHER RECEIVABLES THAT CONSTITUTE ELIGIBLE
RECEIVABLES AS OF SUCH DATE BY REASON OF THIS PROVISO WOULD NOT EXCEED AN AMOUNT
EQUAL TO 25% OF THE OUTSTANDING BALANCE OF THE POOL RECEIVABLES ON THE CLOSING
DATE;

 

(VII)                           THE OBLIGOR OF WHICH IS EITHER (A) ORGANIZED
UNDER THE LAWS OF THE UNITED STATES OR ANY POLITICAL SUBDIVISION THEREOF AND HAS
ITS CHIEF EXECUTIVE OFFICE IN THE UNITED STATES OR (B) (1) IS ORGANIZED UNDER
THE LAWS OF, OR HAS ITS CHIEF EXECUTIVE OFFICE IN, ANY OTHER JURISDICTION AND
(2) THE OUTSTANDING BALANCE OF SUCH RECEIVABLE ON THE CLOSING DATE, WHEN ADDED
TO THE AGGREGATE OUTSTANDING BALANCE OF ALL OTHER POOL RECEIVABLES THAT
CONSTITUTE ELIGIBLE RECEIVABLES AS OF SUCH DATE BY REASON OF THIS CLAUSE (B)
WOULD NOT EXCEED AN AMOUNT EQUAL TO 78% OF THE AGGREGATE OUTSTANDING BALANCE OF
ALL POOL RECEIVABLES ON THE CLOSING DATE,

 

(VIII)                        WHICH ARISES UNDER A CONTRACT IN SUBSTANTIALLY THE
FORM SET FORTH ON EXHIBIT III HERETO, WHICH, TOGETHER WITH SUCH RECEIVABLE, IS
IN FULL FORCE AND EFFECT AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION
OF THE RELATED OBLIGOR TO MAKE THE PAYMENTS REQUIRED THEREUNDER AND IS OTHERWISE
ENFORCEABLE AGAINST SUCH OBLIGOR IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH ITS
TERMS,

 

(IX)                                WHICH ARISES UNDER A CONTRACT WHICH (A) DOES
NOT REQUIRE THE OBLIGOR UNDER SUCH CONTRACT TO CONSENT TO THE TRANSFER, SALE OR
ASSIGNMENT OF THE RIGHTS AND DUTIES OF ASPEN OR ANY OF ITS ASSIGNEES UNDER SUCH
CONTRACT, (B) DOES NOT CONTAIN A CONFIDENTIALITY PROVISION THAT PURPORTS TO
RESTRICT THE ABILITY OF THE AGENT OR THE LENDERS TO EXERCISE ITS RIGHTS UNDER
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ITS RIGHT TO REVIEW THE CONTRACT
AND (C) IS OTHERWISE FREELY ASSIGNABLE,

 

A-5

--------------------------------------------------------------------------------


 

(X)                                   WHICH ARISES UNDER A CONTRACT THAT
CONTAINS AN OBLIGATION TO PAY A SPECIFIED SUM OF MONEY ON SUCH DATES AND IN SUCH
AMOUNTS AS ARE SET FORTH ON THE RECEIVABLES SCHEDULE,

 

(XI)                                WHICH, TOGETHER WITH THE CONTRACT RELATED
THERETO, DOES NOT CONTRAVENE ANY LAW, RULE OR REGULATION APPLICABLE THERETO
(INCLUDING, WITHOUT LIMITATION, ANY LAW, RULE AND REGULATION RELATING TO TRUTH
IN LENDING, FAIR CREDIT BILLING, FAIR CREDIT REPORTING, EQUAL CREDIT
OPPORTUNITY, FAIR DEBT COLLECTION PRACTICES AND PRIVACY) AND WITH RESPECT TO
WHICH NO PART OF THE CONTRACT RELATED THERETO IS IN VIOLATION OF ANY SUCH LAW,
RULE OR REGULATION,

 

(XII)                             WHICH SATISFIES, IN ALL MATERIAL RESPECTS, ALL
APPLICABLE REQUIREMENTS OF THE CREDIT AND COLLECTION POLICY,

 

(XIII)                          WHICH WAS GENERATED IN THE ORDINARY COURSE OF
ASPEN’S BUSINESS,

 

(XIV)                         WHICH ARISES SOLELY FROM THE LICENSING OR SALE OF
ASPEN SOFTWARE TO THE RELATED OBLIGOR BY ASPEN, AND NOT BY ANY OTHER PERSON (IN
WHOLE OR IN PART), AND ASPEN HAD FULL RIGHT AND POWER TO LICENSE OR SELL SUCH
ASPEN SOFTWARE WITHOUT (I) ANY OBLIGATION TO PROVIDE NOTICE TO OR OBTAIN THE
CONSENT OF ANY PERSON AND (II) ANY ADVERSE CLAIM ARISING IN, TO OR AGAINST SUCH
RECEIVABLE IN FAVOR OF ANY INTEREST HOLDER IN THE ASPEN SOFTWARE OR IN FAVOR OF
ANY OTHER PERSON,

 

(XV)                            WHICH IS NOT SUBJECT TO ANY RIGHT OF RESCISSION,
SET-OFF, COUNTERCLAIM, ANY OTHER DEFENSE (INCLUDING DEFENSES ARISING OUT OF
VIOLATIONS OF USURY LAWS) OF THE APPLICABLE OBLIGOR AGAINST ASPEN OR ANY OTHER
ADVERSE CLAIM, AND THE OBLIGOR THEREON HOLDS NO RIGHT AS AGAINST ASPEN TO CAUSE
ASPEN TO REPURCHASE THE ASPEN SOFTWARE, GOODS OR MERCHANDISE THE LICENSE OR SALE
OF WHICH SHALL HAVE GIVEN RISE TO SUCH RECEIVABLE,

 

(XVI)                         AS TO WHICH ASPEN HAS SATISFIED AND FULLY
PERFORMED ALL OBLIGATIONS ON ITS PART WITH RESPECT TO SUCH RECEIVABLE REQUIRED
TO BE FULFILLED BY IT, OTHER THAN SOFTWARE MAINTENANCE OBLIGATIONS, AND NO OTHER
FURTHER ACTION IS REQUIRED TO BE PERFORMED BY ANY PERSON WITH RESPECT THERETO
OTHER THAN PAYMENT THEREON BY THE APPLICABLE OBLIGOR, AND

 

(XVII)                      BORROWER, IMMEDIATELY PRIOR TO GIVING EFFECT TO THE
PLEDGE THEREOF PURSUANT TO THE SECURITY AGREEMENT, HAS GOOD AND MARKETABLE TITLE
THERETO FREE AND CLEAR OF ANY ADVERSE CLAIM, AND UPON GIVING EFFECT TO THE
PLEDGE THEREOF PURSUANT TO THE SECURITY AGREEMENT, THE AGENT SHALL HAVE A FIRST
PRIORITY PERFECTED SECURITY INTEREST THEREIN.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time. 
References to sections of ERISA also refer to any successor sections.

 

A-6

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means: (a) any entity that is a member of the same controlled
group (within the meaning of Section 414(b) of the Internal Revenue Code) as the
Borrower or Aspen, (b) a trade or business (whether or not incorporated) under
common control (within the meaning of Section 414(c) of the Internal Revenue
Code) with the Borrower or Aspen, or (c) a member of the same affiliated service
group (within the meaning of Section 414(m) of the Internal Revenue Code) as the
Borrower or Aspen, any entity described in clause (a) or any trade or business
described in clause (b).

 

“Event of Default” has the meaning set forth in Section 9.01.

 

 “Fee Letter” has the meaning set forth in Section 4.01.

 

“Final Payout Date” means the date on which the outstanding principal balance of
the Loans has been reduced to zero and all other Obligations payable by the
Borrower under the Transaction Documents shall have been paid in full.

 

 “Finance Charges” means, with respect to a Contract, any finance, interest,
late payment charges or similar charges owing by an Obligor pursuant to such
Contract.

 

“FX Rights” means those rights granted by Aspen to the Transferor under
Section 1.6 of the Purchase and Sale Agreement.

 

“GAAP” means the generally accepted accounting principles and practices in the
United States consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including without limitation any court, and any Person owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing and any.

 

“Indemnified Amounts” has the meaning set forth in Section 12.01.

 

“Indemnified Party” has the meaning set forth in Section 12.01.

 

“Insolvency Event” means the occurrence of any of the following:  (i) a case or
other proceeding under any applicable bankruptcy, insolvency, reorganization,
debt arrangement, dissolution or other similar law now or hereafter in effect
shall be commenced by or against such Person, in any court, seeking the
liquidation, reorganization, debt arrangement, dissolution, winding up, or
composition or readjustment of debts of such Person, the appointment of a
trustee, receiver, custodian, liquidator, assignee, sequestrator or the like for
such Person or all or any substantial part of its assets, or any similar action
with respect to such Person; or (ii) such Person shall make any general
assignment for the benefit of creditors, or shall fail to, or admit in writing
its inability to, pay its debts generally as they become due; or (iii) if a
corporation, limited liability company or similar entity, its board of
directors, managing committee or controlling partners shall vote to implement
any of the foregoing.

 

A-7

--------------------------------------------------------------------------------


 

“Lenders” means the Lenders listed on Schedule A to this Agreement, and their
respective successors and assigns.

 

“Loan” has the meaning set forth in Section 1.01.

 

“Majority Lenders” means at any time, Lenders whose Commitments aggregate more
than 50% of the aggregate of the Commitments of all Lenders.

 

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:

 

(i)  the business, assets, operations or condition (financial or otherwise) of
the Borrower, the Transferor or Aspen;

 

(ii)  the ability of Aspen, the Transferor or the Borrower to perform its
respective obligations under the Transaction Documents;

 

(iii)  the validity or enforceability of this Agreement or any other Transaction
Document, or the validity, enforceability or collectibility of a material
portion of the Receivables or the related Contracts;

 

(iv)  the existence, perfection, priority or enforceability of Agent’s security
interest in a material portion of the Pool Assets; or

 

(v)  the collectibility of the Pool Receivables.

 

“Maturity Date” means the earliest of:

 

(a)                                  June 15, 2008;

 

(b)                                 the date of the declaration of the Maturity
Date by the Agent following the occurrence of an Event of Default pursuant to
Section 9.02(a) or the automatic occurrence of the Maturity Date pursuant to
Section 9.02(b); and

 

(c)                                  the Final Payout Date.

 

“Non-USD Collections” has the meaning set forth in Section 8.02(i).

 

“Notification Compliance Date (First)” means the date upon which the Servicer
has provided the Agent written evidence reasonably acceptable to the Agent that
the Servicer has sent written instructions by courier to each Obligor directing
such Obligor to remit all Collections in respect of Pool Receivables to the
Collateral Account.

 

“Notification Compliance Date (Second)” means the date upon which the Agent
shall have determined that not less than 65% of all Collections in respect of
Pool Receivables are then being remitted directly by Obligors on an on-going
basis to the Collateral Account.

 

A-8

--------------------------------------------------------------------------------


 

“Notification Compliance Date (Third)” means the date upon which the Agent shall
have determined that not less than 90% of all Collections in respect of Pool
Receivables are then being remitted directly by Obligors on an on-going basis to
the Collateral Account.

 

“Obligations” means all obligations (monetary or otherwise) of each of the
Borrower and the Servicer (as the case may be) to the Secured Parties and their
respective successors, transferees and assigns arising under or in connection
with the Transaction Documents, in each case however created, arising or
evidenced, whether direct to indirect, absolute or contingent, now or hereafter
existing, or due or to become due.

 

“Obligor” means a Person obligated to make payments pursuant to a Contract.

 

“Outstanding Balance” means, in respect of any Receivable at any date of
determination, the then outstanding principal amount thereof.

 

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which Aspen or the Borrower
or any corporation, trade or business that is, along with Aspen or the Borrower,
a member of a controlled group of corporations or a controlled group of trades
or businesses, as described in Sections 414(b) and 414(c), respectively, of the
Internal Revenue Code of 1986, as amended, or Section 4001 of ERISA may have any
liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.

 

“Permitted Investments” means:

 

(i)                                     marketable obligations issued or
directly and fully guaranteed or insured as to full and timely payment by the
United States government or any agency or instrumentality thereof when such
marketable obligations are backed by the full faith and credit of the United
States government, but excluding any securities which are derivatives of such
obligations or any such obligations that are subject to a call or prepayment
prior to their maturity;

 

(ii)                                  time deposits, bankers’ acceptances and
certificates of deposit of any domestic commercial bank or any United States
branch or agency of a foreign commercial bank which (x) has capital, surplus and
undivided profits in excess of $100,000,000 and which has a commercial paper or
certificate of deposit rating meeting the requirements specified in clause (iii)
below (or equivalent long-term rating) or (y) is set forth in a list (which may
be updated from time to time) (A) approved by the Agent;

 

(iii)                               commercial paper which is rated at least as
high as by A-1 by Standard & Poor’s;

 

(iv)                              secured repurchase obligations for underlying
securities of the types described in clauses (i) and (ii) above entered into
with any bank of the type described in clause (ii) above; and

 

A-9

--------------------------------------------------------------------------------


 

(v)                                 freely redeemable shares in money market
funds which invest solely in obligations, bankers’ acceptances, time deposits,
certificates of deposit, repurchase agreements and commercial paper of the types
described in clauses (i) through (iv) above, without regard to the limitations
as to the maturity of such obligations, bankers’ acceptances, time deposits,
certificates of deposit, repurchase agreements or commercial paper, which money
market funds are rated “AAAm” or “AAAm-g” by Standard & Poor’s;

 

and, in any such case, the applicable investment shall mature by not later than
one Business Day prior to the next succeeding Settlement Date.

 

“Person” means an individual, partnership, corporation (including a business or
statutory trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company, government or any agency or political
subdivision thereof or any other entity.

 

“Pool Assets” means (i) all then outstanding Pool Receivables, (ii) all right,
title and interest of the Borrower in, to and under all Related Security with
respect to such Pool Receivables, (iii) all of the Borrower’s right, title and
interest in, to and under the Collateral Account, and (iv) all Collections with
respect to, and other proceeds of, the foregoing.

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

 “Program Information” has the meaning set forth in Section 13.07.

 

“Purchase and Resale Agreement” means that certain Purchase and Resale
Agreement, dated as of the date hereof, between the Transferor, as seller
thereunder, and the Borrower, as purchaser thereunder, as such agreement may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement,
dated as of the date hereof, between Aspen, as seller thereunder, and the
Transferor, as purchaser thereunder, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.

 

 “Receivable” means all indebtedness and other obligations owed to the Seller
and identified on Schedule D hereto, whether, in any case constituting an
account, chattel paper, instrument or general intangible, and including, without
limitation, the obligation to pay any Finance Charges with respect thereto.

 

“Receivables Pool” means at any time all then outstanding Receivables of the
Borrower.

 

“Receivables Schedule” means a list provided by Borrower to the Agent on or
prior to the date hereof, setting forth each Pool Receivable, together with such
detail relating to such Receivables as the Purchaser or the Agent may reasonably
request.  The Receivables Schedule may be in the form of a printed spread sheet,
a computer tape or in such other form as the Agent, may agree.

 

A-10

--------------------------------------------------------------------------------


 

“Related Security” means, with respect to any Pool Receivable:

 

(i)                                     all of Borrower’s right, title and
interest in, to and under all Contracts that relate to such Pool Receivable to
the extent such right, title and interest relates to the payment obligation of
the Obligor in respect of such Pool Receivable;

 

(ii)                                  all of Borrower’s claims against the
applicable Obligor for or in connection with the termination of the related
Contracts;

 

(iii)                               all security deposits and other security
interests or liens and property purporting to secure payment of such Pool
Receivable, whether pursuant to the Contract related to such Pool Receivable or
otherwise;

 

(iv)                              all UCC financing statements covering the
collateral securing payment of such Pool Receivable;

 

(v)                                 all guarantees, letters of credit and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Pool Receivable whether pursuant to the Contract
related to such Pool Receivable or otherwise;

 

(vi)                              all books, records and other information
(including, without limitation, computer programs, tapes, disks, punch cards,
data processing software and related property and rights) relating to such
Receivable, any Related Security therefor and the related Obligor;

 

(vii)                           all of Borrower’s right, title and interest in,
to and under the Purchase and Sale Agreement and the Purchase and Resale
Agreement, including, without limitation, the FX Rights thereunder; and

 

(viii)                        all proceeds of the Receivables and of any of the
foregoing.

 

“Replaced Receivable” shall have the meaning assigned to such term in
Section 3.04(b) hereof.

 

“Reporting Date” means, in respect of any calendar month, the fifth Business Day
following the last day of such calendar month.

 

 “S&R Date” shall have the meaning assigned to such term in Section 3.04(b)
hereof.

 

“S&R Notice” shall have the meaning assigned to such term in Section 3.04(b)
hereof.

 

 “Secured Parties” means Lenders, the Agent, the Indemnified Parties and the
Affected Parties.

 

A-11

--------------------------------------------------------------------------------


 

“Security Agreement” means the Security Agreement, dated as of the Closing Date,
between the Borrower and the Agent, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Servicer” has the meaning set forth in the preamble to the Agreement.

 

“Servicer Report” means, in respect of any calendar month, a report prepared by
the Servicer and setting forth, in such detail as may be reasonably requested by
the Agent, a summary of all payments received by Aspen or the Servicer and other
activity in respect of the Pool Receivables during the calendar month then most
recently ended.

 

“Servicer Termination Event” means any of the following:

 

(i)                                     The occurrence of any Material Adverse
Effect; or

 

(ii)                                  Any Event of Default.

 

“Servicer’s Fee” means an amount, accruing quarterly in arrears, equal to
$100,000 per annum.

 

“Settlement Date” means (i) prior to the occurrence of an Event of Default, the
fifteenth day of each March, June, September and December (or, if such day is
not a Business Day, the immediately succeeding Business Day) and (ii) from and
after the occurrence of an Event of Default, each date described in clause (i)
and each additional date as may be specified by the Agent to the Borrower and
the Servicer.

 

“Settlement Period” means a three calendar month period ending on each
August 31, November 30, February 28 (or February 29 during any leap year) and
May 31; provided that (i) the first Settlement Period shall commence on June 1,
2005 and end on August 31, 2005, and (ii) from and after the occurrence of an
Event of Default, each Settlement Period shall be of such duration as the Agent
may specify to the Servicer.

 

“Settlement Report” means, in respect of any Settlement Period, a report
prepared by the Servicer and setting forth, in such detail as may be reasonably
requested by the Agent, a summary of the distributions to be made pursuant to
Section 3.02(c) on the Settlement Date immediately following such Settlement
Period.

 

“Settlement Reporting Date” means, in respect of any Settlement Period, the
fifth Business Day following the last day of such Settlement Period.

 

“Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.

 

“Subsidiary” means, as to any Person, any other entity of which shares of stock
of each class or other equity interests having ordinary voting power (other than
stock or other equity interests having such power only be reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such entity are at the time owned, or management

 

A-12

--------------------------------------------------------------------------------


 

of which is otherwise controlled: (a) by such Person, (b) by one or more
Subsidiaries of such Person or (c) by such Person and one or more Subsidiaries
of such Person.

 

“Successor Servicer Notice” has the meaning set forth in Section 8.01(b).

 

“Supersede-and-Replace” shall have the meaning assigned to such term in
Section 3.04(b) hereof.

 

  “Superseding Receivable” shall have the meaning assigned to such term in
Section 3.04(b) hereof.

 

“Taxes” means, with respect to any Person, any taxes, levies, imposts,
deductions, charges, withholdings and liabilities, now or hereafter imposed,
levied, collected, withheld or assessed by any country (or any political
subdivision thereof), excluding income or franchise taxes imposed on it by (i)
the jurisdiction under the laws of which such Person is organized (or by any
political subdivision thereof), (ii) any jurisdiction in which an office of such
Person may be located or (iii) any jurisdiction in which such Person is already
subject to tax.

 

“Transaction Documents” means the Agreement, all control agreements related to
the Collateral Account, the Purchase and Sale Agreement, the Purchase and Resale
Agreement, the Fee Letter, the Security Agreement and all other instruments,
documents and agreements executed or delivered under or in connection with the
Agreement, in each case as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Transferor” means Aspen Technology Receivables I LLC, a limited liability
company organized under the laws of Delaware.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“Unmatured Event of Default” means any event which, with the giving of notice or
lapse of time, or both, would become or constitute an Event of Default.

 

B.                                     Other Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles.  All terms used in Article 9 of the UCC in the
applicable jurisdiction, and not specifically defined herein, are used herein as
defined in such Article 9.  Unless the context otherwise requires, “or” means
“and/or”, and “including” (and with correlative meaning “include” and
“includes”) means including without limiting the generality of any description
preceding such term.

 

C.                                     Computation of Time Periods.  Unless
otherwise stated in this Agreement, in the computation of a period of time from
a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding”.

 

D.                                    References.  Each reference in this
Exhibit I to any Section or Exhibit refers to such Section of or Exhibit to this
Agreement.

 

A-13

--------------------------------------------------------------------------------


 

EXHIBIT II

-

Credit and Collection Policy

 

[Exhibit omitted]

 

--------------------------------------------------------------------------------


 

EXHIBIT III

-

Form of Contract

 

[Exhibit omitted]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

-

Lenders

 

North American Company for Life and Health Insurance

 

Midland National Life Insurance Company

 

--------------------------------------------------------------------------------


 

SCHEDULE B

-

List of Closing Documents

 

[Schedule omitted]

 

--------------------------------------------------------------------------------


 

SCHEDULE C

-

Offices Where Records are Kept

 

Aspen Technology, Inc.

Ten Canal Park

Cambridge, Massachusetts 02141-2201

 

Aspen Technology Receivables II LLC

Ten Canal Park

Cambridge, Massachusetts 02141-2201

 

--------------------------------------------------------------------------------


 

SCHEDULE D

-

Financial Tests applicable to Aspen

 

[Schedule omitted]

 

A-2

--------------------------------------------------------------------------------


 

SCHEDULE E

-

Schedule of Pool Receivables

 

[Schedule Omitted]

 

A-3

--------------------------------------------------------------------------------